--------------------------------------------------------------------------------

 
Exhibit 10.1







ASSET PURCHASE AGREEMENT


dated as of December 31, 2008


among


KIDVILLE JWT, LLC,


KIDVILLE, INC.,


JWT KIDS INC.,


JWT IP, INC.,


and


ASH ROBINSON
 
 
 


 

 
 

--------------------------------------------------------------------------------

 

ASSET PURCHASE AGREEMENT
 
This ASSET PURCHASE AGREEMENT is dated as of December 31, 2008 (this
“Agreement”) among Kidville JWT, LLC, a New York limited liability Company (the
“Purchaser”), Kidville, Inc., a Delaware corporation (the “Kidville”), JWT Kids,
Inc., a California corporation (“JWT Kids”) and JWT IP, Inc., a California
corporation (“JWT IP”) (JWT Kids and JWT IP are sometimes each hereinafter
referred to as a “Seller” and collectively as, the “Sellers”), and Ash Robinson
(“Robinson” and/or “Stockholder”).
 
RECITALS
 
WHEREAS, JWT Kids is engaged in operating and franchising the JW Tumbles Kid’s
gym concept (the “Concept”) and JWT IP is a single purpose entity and owner of
all of the Intellectual Property relating to the Concept (collectively, the
“Business”); and
 
WHEREAS, the Purchaser desires to purchase from the Sellers and each Seller
desires to sell to the Purchaser certain of the business, goodwill and
underlying assets in connection with the Business, which assets are further
described herein, and each Seller desires to transfer to the Purchaser and the
Purchaser desires to assume from each Seller certain liabilities in connection
with such assets, all upon the terms and conditions set forth in this Agreement.
 
NOW, THEREFORE, in consideration of the representations, warranties and
covenants contained herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:
 
 
           ARTICLE I                                  
 
 
CERTAIN DEFINITIONS; CONSTRUCTION
 
 
1.1   Certain Definitions.
 
 
                (a) The following terms, when used in this Agreement, shall have
the respective meanings ascribed to them below:
 
“Action” means any claim, action, suit, inquiry, hearing, investigation or other
proceeding.
 
“Additional Consideration” has the meaning set forth in Section 2.4(b).
 
“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly, through one or more intermediaries, Controls, is Controlled by or
is under common Control with, such Person.  For purposes of this definition,
“Control” (including, with correlative meanings, the terms “Controlled by” and
“under common Control with”) means the possession, directly or indirectly, of
the power to direct or cause the direction of the management or policies of a
Person, whether through the ownership of stock, as trustee or executor, by
Contract or credit arrangement or otherwise.
 
 

--------------------------------------------------------------------------------


 
 
“Agreement” has the meaning set forth in the preamble hereto.
 
“Ancillary Agreements” means, collectively, the Bill of Sale and General
Assignment, the Assumption Agreement, the Trademark Assignment, the Copyright
Assignment, the Domain Name Assignment and the Non-Compete Agreements.
 
“Assets” has the meaning set forth in Section 2.1.
 
“Assigned Contracts” has the meaning set forth in Section 2.1(a).
 
“Assumed Liabilities” has the meaning set forth in Section 2.3(a).
 
“Assumption Agreement” has the meaning set forth in Section 3.2(e).
 
“Benefit Plan” means any Plan established or to which contributions have at any
time been made by a Seller or any predecessor thereof, under which any employee,
former employee or director of a Seller, or any beneficiary thereof, is covered,
is eligible for coverage or has benefit rights in respect of service to a
Seller.
 
“Bill of Sale” has the meaning set forth in Section 3.2(d).
 
“Board” means the Board of Directors of each Seller, respectively.
 
“Business” has the meaning set forth in the recitals hereto.
 
“Business Day” means any day other than Saturday, Sunday or any day on which
banks in New York, New York are required or authorized to be closed.
 
“Cash Purchase Consideration” means $500,000.
 
“Claim Notice” means written notification pursuant to Section 9.2(a) of a
Third-Party Claim as to which indemnity pursuant to Section 9.1 is sought by an
Indemnified Party, enclosing a copy of all papers served, if any, and specifying
the nature of and basis for such Third-Party Claim and for the Indemnified
Party’s claim against the Indemnifying Party under Section 9.1, together with
the amount or, if not then reasonably ascertainable, the estimated amount,
determined in good faith, of the Indemnified Party’s Losses in respect of such
Third-Party Claim.
 
“Closing” has the meaning set forth in Section 3.1.
 
“Closing Date” has the meaning set forth in Section 3.1.
 
“COBRA” has the meaning set forth in Section 4.17.
 
“Code” means the Internal Revenue Code of 1986, as amended, and the rules and
regulations promulgated thereunder.
 
“Common Stock” means Kidville’s common stock, par value $0.001 per share.
 
 
 
2

--------------------------------------------------------------------------------


 
“Content” means any text, images, video, audio (including music used in time
relation with text, images or video), data, products, services, advertisements,
promotions, links, banners, signage, applets, pointers, technology and Software.
 
“Contract” means any agreement, Lease, debenture, note, bond, evidence of
Indebtedness, mortgage, indenture, security agreement, option or other contract
or commitment (whether written or oral).
 
“Copyright Assignment” has the meaning set forth in Section 3.2(h).
 
“Dispute Notice” means a written notice provided by any party against which
indemnification is sought pursuant to Section 9.1 to the effect that such party
disputes its indemnification obligation under this Agreement.
 
“Dispute Period” means the period ending thirty calendar days following receipt
by an Indemnifying Party of either a Claim Notice or an Indemnity Notice.
 
“Domain Name Assignment” has the meaning set forth in Section 3.2(f).
 
“Employees” has the meaning set forth in Section 4.18(b).
 
“Environment” means all air, surface water, groundwater or land (including land
surface or subsurface) including all fish, wildlife and biota and all other
natural resources.
 
“Environmental Law” means any and all Laws, Orders or Contracts with any
Governmental Entity, relating to the protection of health and the Environment,
worker health and safety, and/or governing the handling, use, generation,
treatment, storage, transportation, disposal, manufacture, distribution,
formulation, packaging, labeling or Release of any Hazardous Materials.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the rules and regulations promulgated thereunder.
 
“ERISA Affiliate” means any Person who is or was a member of a controlled group
(within the meaning of section 412(n)(6)(B) of the Code) that includes, or at
any time included, a Seller or any of its respective predecessors.
 
“Exchange Act” has the meaning set forth in Section 4.2.
 
“Excluded Assets” has the meaning set forth in Section 2.2.
 
“Financial Statements” has the meaning set forth in Section 4.5(a).
 
“Franchise Agreement” means, with respect to the Sellers, a Contract detailing
the rights and obligations of a franchisor of the Concept.
 
 “FTC Disclosures” shall have the meaning set forth in Section 4.28(a).
 
 
 
3

--------------------------------------------------------------------------------


 
 
“GAAP” means United States generally accepted accounting principles as in effect
from time to time, consistently applied throughout the specified period and all
prior comparable periods.

 
“Governmental Entity” means any government or political subdivision thereof,
whether foreign or domestic, federal, state, provincial, county, local,
municipal or regional, or any other governmental entity, any agency, authority,
department, division or instrumentality of any such government, political
subdivision or other governmental entity, any court, arbitral tribunal or
arbitrator, and any nongovernmental regulating body to the extent that the
rules, regulations or orders of such body have the force of Law.
 
“Hazardous Material” means petroleum, petroleum hydrocarbons or petroleum
products, petroleum by-products, radioactive materials, asbestos or
asbestos-containing materials, gasoline, diesel fuel, pesticides, radon, urea
formaldehyde, lead or lead-containing materials, polychlorinated biphenyls and
any other chemicals, materials, substances or wastes in any amount or
concentration which are now or hereafter become defined as or included in the
definition of “hazardous substances,” “hazardous materials,” “hazardous wastes,”
“extremely hazardous wastes,” “restricted hazardous wastes,” “toxic substances,”
“toxic pollutants,” “pollutants,” “regulated substances,” “solid wastes” or
“contaminants” or words of similar import under any Environmental Law.
 
“Indebtedness” means, with respect to any Person:  (i) all obligations, whether
or not contingent, of such Person for borrowed money (including reimbursement
and all other obligations with respect to surety bonds, letters of credit and
bankers’ acceptances, whether or not matured), (ii) all obligations of such
Person evidenced by notes, bonds, debentures, capitalized leases or similar
instruments, (iii) all obligations of such Person representing the balance of
deferred purchase price of property or services, (iv) all interest rate and
currency swaps, caps, collars and similar agreements or hedging devices under
which payments are obligated to be made by such Person, whether periodically or
upon the happening of a contingency, (v) all indebtedness created or arising
under any conditional sale or other title retention Contract with respect to
property acquired by such Person (even though the rights and remedies of the
seller or lender under such Contract in the event of default are limited to
repossession or sale of such property), (vi) all indebtedness secured by any
Lien on any property or asset owned or held by such Person regardless of whether
the indebtedness secured thereby shall have been assumed by such Person or is
non-recourse to the credit of such Person, and (vii) all indebtedness referred
to in the immediately preceding clauses (i) through (vi) of any other Person
that is guaranteed, directly or indirectly, by such Person.
 
“Indemnified Party” means any Person claiming indemnification under any
provision of Article IX.
 
“Indemnifying Party” means any Person against whom a claim for indemnification
is being asserted under any provision of Article IX.
 
“Indemnity and Offset Escrowed Securities” has the meaning set forth in Section
2.4(c).
 
 
 
4

--------------------------------------------------------------------------------


 
 
“Indemnity Notice” means written notification pursuant to Section 9.2(b) of a
claim for indemnification under Article IX by an Indemnified Party, specifying
the nature of and basis for such claim, together with the amount or, if not then
reasonably ascertainable, the estimated amount, determined in good faith, of the
Indemnified Party’s Losses in respect of such claim.
 
“Independent Accounting Firm” means (i) an independent certified public
accounting firm in the United States of international recognition mutually
acceptable to the Sellers and the Purchaser or (ii) if the Sellers and the
Purchaser are unable to agree on such a firm, then each of the Purchaser and the
Sellers shall select one such firm and those two firms shall select a third
firm, which third firm shall be the “Independent Accounting Firm”.
 
“Intellectual Property” means:  all (i) discoveries and inventions (whether
patentable or unpatentable and whether or not reduced to practice), patents,
patent applications (either filed or in preparation for filing) and statutory
invention registrations, including reissues, divisions, continuations,
continuations in part, extensions and reexaminations thereof, all rights therein
provided by international treaties or conventions, and all improvements thereto,
(ii) trademarks, service marks, trade dress, logos, trade names, corporate
names, and other source identifiers (whether or not registered) including all
common law rights, and registrations and applications for registration (either
filed or in preparation for filing) thereof, all rights therein provided by
international treaties or conventions, and all reissues, extensions and renewals
of any of the foregoing, (iii) Internet Rights and all Content embodied in all
World Wide Web sites and World Wide Web pages found at URLs containing such
Internet Rights, (iv) all copyrightable works, copyrights (whether or not
registered) and registrations and applications for registration thereof, all
rights therein provided by international treaties or conventions, and all
extensions and renewals of any of the foregoing, (v) confidential and
proprietary information, trade secrets, know-how (whether patentable or
unpatentable and whether or not reduced to practice), processes and techniques,
and research and development information, ideas, technical data, designs,
drawings and specifications, (vi) Software and Technology, (vii) coded values,
formats, data (including data collected from, through or otherwise by means of
the Internet Rights or the Internet) and historical or current databases, in
each case whether or not copyrightable, (viii) other proprietary rights relating
to any item described in the immediately preceding clauses (i) through (vii),
including associated goodwill, remedies against infringements thereof and rights
of protection of an interest therein under the Laws of all jurisdictions, and
(ix) copies and tangible embodiments of any item described in the immediately
preceding clauses (i) through (viii).
 
“Internet Rights” has the meaning set forth in Section 4.14(d).
 
“Inventory” has the meaning set forth in Section 2.1(j).
 
“Kidville” has the meaning set forth in the preamble hereto.
 
 
 
5

--------------------------------------------------------------------------------


 
 
“Knowledge” means the actual or constructive knowledge after due inquiry of
Robinson.
 
“Laws” means all laws, statutes, rules, regulations, ordinances and other
pronouncements having the effect of law of the United States, any foreign
country or any domestic or foreign state, county, city or other political
subdivision or of any Governmental Entity.
 
“Lease” means all oral and written leases, subleases and other use and occupancy
agreements (and any amendments, renewals, supplements, modifications or
extensions thereto), in each case affecting or relating to real property under
which either Seller is a party or to which any of its property is bound.
 
“Liability” means all Indebtedness, obligations and other liabilities of a
Person, whether absolute, accrued, contingent, fixed or otherwise, and whether
due or to become due.
 
“License Agreement” has the meaning set forth in Section 3.2(k).
 
“Lien” means any mortgage, pledge, assessment, security interest, lease, lien,
adverse claim, levy, charge or other encumbrance of any kind, whether voluntary
or involuntary (including any conditional sale Contract, title retention
Contract or Contract committing to grant any of the foregoing).
 
“Loss” means any and all damages, fines, fees, penalties, deficiencies, losses
and expenses (including all interest, court costs, fees and reasonable expenses
of attorneys, accountants and other experts or other expenses of litigation or
other proceedings or of any claim, default or assessment or pursuit of rights to
indemnification).
 
“Material Adverse Effect” means any material adverse effect on the condition
(financial or otherwise), operations, business, prospects, assets or results of
operations of a Person.
 
“Non-Compete Agreements” has the meaning set forth in Section 3.2(j).
 
“Non-Disclosure Agreement” means that certain letter agreement dated September
24, 2008 between Kidville and the Sellers.
 
“Options” means all issued and outstanding options and warrants to purchase
Common Stock.
 
“Order” means any writ, judgment, decree, injunction or similar order of any
Governmental Entity (in each case whether preliminary or final).
 
“Performance Escrowed Securities” has the meaning set forth in Section 2.4(d).
 
“Performance Goals” has the meaning set forth in Section 2.4(d).
 
 
 
6

--------------------------------------------------------------------------------


 
 
 
“Permits” means all permits, licenses, franchises, exceptions, registrations,
certificates, approvals, consents or other similar authorizations affecting, or
relating in any way to, the Assets or the Business.
 
“Permitted Liens” means (i) any Lien for Taxes which are not yet due or
delinquent, or which are being contested in good faith by appropriate
proceedings and, if so contested, for which adequate reserves have been
established in accordance with GAAP, (ii) any minor imperfection of title,
easement, right of way or similar Lien as normally exists with respect to
property similar in character to the property affected thereby and which,
individually or in the aggregate with other such Liens, does not impair the
value or marketability of the property subject to such Lien or materially
interfere with the use of such property in the conduct of the Business and which
does not secure obligations for borrowed money and (iii) Liens imposed by any
Law, such as mechanic’s, materialman’s, landlord’s, warehouseman’s and carrier’s
Liens, securing obligations incurred in the ordinary course of business
consistent with past practice which are not yet overdue or which are being
diligently contested in good faith by appropriate proceedings and, with respect
to such obligations which are being contested, for which a Seller has
established adequate reserves in accordance with GAAP.
 
“Person” means any individual, general or limited partnership, limited liability
company, corporation, association, joint stock company, trust, estate, joint
venture, unincorporated organization, Governmental Entity or any other entity of
any kind.
 
“Plan” means any bonus, incentive compensation, deferred compensation, pension,
profit sharing, retirement, stock purchase, stock option, stock ownership, stock
appreciation rights, phantom stock, leave of absence, layoff, vacation, day or
dependent care, legal services, cafeteria, life, health, accident, disability,
workmen’s compensation or other insurance, severance, separation or other
employee benefit plan, practice, policy or arrangement of any kind, whether
written or oral, or whether for the benefit of a single individual or more than
one individual, including any “employee benefit plan” within the meaning of
Section 3(3) of ERISA (whether or not subject thereto).
 
“Purchase Consideration” means the Cash Purchase Consideration and Shares,
subject to adjustment pursuant to Sections 2.4(c) and 2.4(d).
 
“Purchaser” has the meaning set forth in the preamble hereto.
 
“Recipients” has the meaning set forth in Section 6.10.
 
“Release” means any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, dumping or disposing of a Hazardous
Material into the Environment.
 
“Representatives” means, with respect to any Person, the directors, officers,
employees, counsel, accountants and other authorized representatives of such
Person.
 
“Resolution Period” means the period ending thirty days following receipt by an
Indemnified Party of a Dispute Notice.
 
 
 
7

--------------------------------------------------------------------------------


 
 
“Retained Liabilities” has the meaning set forth in Section 2.3(b).
 
“Robinson” has the meaning set forth in the preamble hereto.
 
“SEC” shall mean the United States Securities and Exchange Commission.
 
“Securities Act” means the Securities Act of 1933, as amended.
 
“Seller” and “Sellers” have the meaning set forth in the preamble hereto.
 
“Shares” means the 2,000,000 shares of Common Stock comprising a portion of the
Purchase Consideration, subject to adjustment pursuant to Sections 2.4(c) and
2.4(d).
 
“Site” means any real property currently or previously owned, leased or operated
by the Sellers or any of its or their predecessors, including all soil, subsoil,
surface water and groundwater thereat.
 
“Software” means all computer software, including source code, object code,
machine-readable code, HTML, program listings, comments, user interfaces, menus,
buttons and icons, and all files, data, manuals, design notes and other items
and documentation related thereto or associated therewith.
 
“Stockholder” has the meaning set forth in the preamble hereto.
 
“Stockholder Approval” means the approval and authorization by the Sellers’
stockholders of the transactions contemplated hereby and by the Ancillary
Agreements as required under the California Corporations Code and the Sellers’
certificates of incorporation and bylaws.
 
“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, joint venture or other legal entity of any kind of
which such Person (either alone or through or together with one or more of its
other Subsidiaries), owns, directly or indirectly, 50% or more of the stock or
other equity interests the holders of which are (i) generally entitled to vote
for the election of the board of directors or other governing body of such legal
entity or (ii) generally entitled to share in the profits or capital of such
legal entity.
 
“Tax Returns” means all returns and reports (including elections, claims,
declarations, disclosures, schedules, estimates, computations and information
returns) required to be supplied to a Tax authority in any jurisdiction relating
to Taxes.
 
“Taxes” means all federal, state, local and foreign income, profits, franchise,
gross receipts, environmental, customs duty, capital stock, severance, stamp,
payroll, sales, employment, unemployment, disability, use, property,
withholding, excise, production, value added, occupancy and other taxes, duties
or assessments of any nature whatsoever together with all interest, penalties,
fines and additions to tax imposed with respect to such amounts and any interest
in respect of such penalties and additions to tax.
 
 
 
8

--------------------------------------------------------------------------------


 
 
 
“Taxing Authority” means any governmental agency, board, bureau, body,
department or authority of any United States federal, state or local
jurisdiction or any foreign jurisdiction, having or purporting to exercise
jurisdiction with respect to any Tax.
 
“Technology” means the plans, designs, research data, inventions (whether
patentable or unpatentable and whether or not reduced to practice), trade
secrets and other proprietary know-how, recipes, formulae and manufacturing
production and processes, techniques, operating manuals, drawings, technology,
manuals, data, records, procedures, research and development records, supplier
lists, pricing and cost information, business and marketing plans and proposals,
and all licenses or other rights to use any technical information, know-how and
trademarks of others developed for the Business, used or held for use in
connection with the Business or necessary to conduct the Business.
 
“Territorial Rights” shall have the meaning set forth in Section 4.28(j).
 
“Third-Party Claim” has the meaning set forth in Section 9.2(a).
 
“Trademark Assignment” has the meaning set forth in Section 3.2(g).
 
“Transaction Proposals” has the meaning set forth in Section 6.6.
 
“Transfer Taxes” means sales, use, value added, excise, registration,
documentary, stamp, transfer, real property transfer, recording, gains, stock
transfer and other similar Taxes and fees.
 
“Transferred Employees” has the meaning set forth in Section 6.7(a).
 
“Unearned Revenues” has the meaning set forth in Section 2.1(j).
 
 
(b) Construction.  For purposes of this Agreement, except as otherwise expressly
provided herein or unless the context otherwise requires:  (i) words using the
singular or plural number also include the plural or singular number,
respectively, and the use of any gender herein shall be deemed to include the
other genders, (ii) references herein to “Articles,” “Sections,” “subsections”
and other subdivisions without reference to a document are to the specified
Articles, Sections, subsections and other subdivisions of this Agreement,
(iii) a reference to a subsection without further reference to a Section is a
reference to such subsection as contained in the same Section in which the
reference appears, and this rule shall also apply to other subdivisions within a
Section or subsection, (iv) the words “herein,” “hereof,” “hereunder,” “hereby”
and other words of similar import refer to this Agreement as a whole and not to
any particular provision, (v) the words “include,” “includes” and “including”
are deemed to be followed by the phrase “without limitation” and (vi) all
accounting terms used and not expressly defined herein have the respective
meanings given to them under GAAP.
 
 
 
9

--------------------------------------------------------------------------------


 
 
            ARTICLE II                                  
 
 
PURCHASE AND SALE OF ASSETS
 
 
2.1   Purchase and Sale of Assets.  Upon the terms and conditions set forth in
this Agreement, and in consideration of the payment by the Purchaser of the
Purchase Consideration and the assumption by the Purchaser of the Assumed
Liabilities, the Sellers shall each sell, convey, transfer, assign, grant and
deliver to the Purchaser, and the Purchaser shall purchase, acquire and accept
from the Sellers, at the Closing, all of the Sellers’ right, title and interest
in and to the Concept and all assets and properties of every kind, nature,
character and description (whether tangible or intangible, whether absolute,
accrued, contingent, fixed or otherwise and wherever situated), including the
goodwill related thereto, which either have been created in connection with the
Concept or are operated, owned, leased, used or held for use by either Seller in
connection with the Concept, other than the Excluded Assets (collectively, the
“Assets”), free and clear of all Liens, other than the Permitted Liens.  The
Assets include all of the Sellers’ right, title and interest in and to the
following:
 
 
(a) all Contracts and their associated intangible rights related to the Concept,
including, but not limited to, author, producer, contributor and
work-made-for-hire Contracts, Software development Contracts, Software licenses,
site licenses, performance licenses, Franchise Agreements, author permissions
and other similar Contracts, license, sub-license, subsidiary rights and
translation rights Contracts (including all compensation for subsidiary rights
payable to a Seller after the Closing Date), distribution agreements, art and
photography agreements and licenses, and vendor, printing and supply agreements,
and all Contracts set forth on Schedule 2.1(a) (collectively, the “Assigned
Contracts”);
 
 
(b) all original and digital artwork, film plates, film, camera-ready copy,
master tapes, CD-ROM masters, source code, documentation, archived materials,
files (in both electronic and hard copy format) and other reproductive materials
related to the Concept, including all Software embodied in the Concept or
currently being developed by or on behalf of either Seller for use in connection
with the Concept, illustrations and any other Content and any revisions or
revision plans thereof in print or digital form;
 
 
(c) all sales, support and promotional materials, advertising materials and
production and marketing files and records, in each case related to the Concept;
 
(d) all customer lists and credit records, adoption lists or similar records of
all sales and potential sales of the Concept, editorial, sales, promotion,
royalty, manufacturing, production and permissions and rights files and records,
and all other files and records related to the Concept;
 
(e) all Intellectual Property related to the Concept or the Business;
 
(f) all manuscripts relating to the Business;
 
(g) all prepaid expenses and advances paid by the Sellers prior to the Closing
Date in respect of the Concept;
 
 
 
10

--------------------------------------------------------------------------------


 
 
(h) all production equipment, instruments, furniture and office products,
computer hardware and other similar fixed and tangible assets;
 
(i) all real property leased by the Sellers;
 
(j) the entire inventory of the Sellers, including, but not limited to, all
assembled and salable or otherwise useable inventory of, all sample materials,
all materials and supplies, all work in process relating to the Concept, whether
located at either Sellers’ or third-party facilities (collectively, the
“Inventory”);
 
(k) all research data concerning historic and current research and development
efforts related to the Concept;
 
(l) all cash, commercial paper, certificates of deposit, bank deposits, treasury
bills and other cash equivalents relating to unearned fees and other revenues
relating to advanced sales of classes, parties, memberships and franchise sales,
as set forth on Schedule 2.1(l) above (the “Unearned Revenues”).
 
(m) any other assets, properties or rights of either Seller related to the
Concept, including JWT Kids’ 51% limited liability company membership interest
in Kids Rock, LLC, a California limited liability company except to the extent
identified herein as an Excluded Asset.
 
2.2   Excluded Assets.  Notwithstanding anything in this Agreement to the
contrary, the following assets and properties of the Sellers (the “Excluded
Assets”) shall be excluded from, and shall not constitute, Assets:  
 
(a) cash, commercial paper, certificates of deposit, bank deposits, treasury
bills and other cash equivalents, other than Unearned Revenues;
 
(b) all insurance policies relating to the operation of the Business;
 
(c) all of the Sellers’ right, title and interest in and to those items set
forth on Schedule 2.2;
 
(d) all assets owned or held by any Benefit Plan;
 
(e) all receivables with respect to Business for goods sold and shipped or
services performed prior to the Closing Date; provided, however, in the event
Purchaser shall receive any payments due Sellers with respect to the foregoing,
Purchaser shall promptly pay over to Sellers such receivables received and,
provided, further, the Sellers hereby acknowledge that Purchaser shall not be
legally responsible to Sellers for the collection of any such receivables;
 
(f) all real property owned by the Sellers;
 
(g) the corporate minute books and stock transfer books of the Sellers; and
 
 
11

--------------------------------------------------------------------------------


 
 
(h) all of the Sellers’ right, title and interest in and to this Agreement.
 
2.3   Assumed and Retained Liabilities.
 
(a) Assumed Liabilities.  The Purchaser shall assume and discharge when due all
obligations (A) of the Sellers under the Assigned Contracts arising and to be
performed on or after the Closing Date, other than (i) any such obligations
arising as a result of default by either Seller or its or their agents or
Affiliates occurring prior to the Closing Date and (ii) royalty obligations and
licensing fees with respect to the Business accruing prior to the Closing; and
(B)  arising from the conduct of the Business after the Closing Date
(collectively, the “Assumed Liabilities”).  In particular, and not by way of
limitation, Purchaser and Purchaser’s Affiliates will honor all of Sellers’
existing franchise agreements as well as the “protected territories” as may be
set forth therein.
 
(b) Retained Liabilities.  Except as expressly provided in Section 2.3(a), the
Purchaser assumes no Liabilities relating to the Business, the Assets or the
Sellers.  All such Liabilities, including without limitation Liabilities of any
kind with respect to employees, compensation, Plans, current or long-term debt,
accrued interest, Taxes (including any Taxes that may arise from the execution
of this Agreement or the consummation of the transactions contemplated hereby),
royalty obligations and licensing fees accruing prior to the Closing, Actions,
and claims for injuries to Persons or property or damages to the Environment
(collectively, the “Retained Liabilities”), are, and shall at all times remain,
the Liabilities of the Sellers.  The Sellers hereby covenant to discharge in
full in a timely manner all of the Retained Liabilities; provided, however, that
nothing contained herein shall prevent the Sellers from contesting in good faith
any of the Retained Liabilities against any third party so long as such contest
does not result in a claim of liability or Lien against the Purchaser or any of
its assets and properties.
 
 
2.4   Purchase Consideration; Additional Consideration; Holdbacks; Right of
Offset; Allocation.  
 
(a) Purchase Consideration.
 
(i) Payment of the Cash Purchase Price.  The Purchaser shall pay the Cash
Purchase Price at the Closing by wire transfer of immediately available funds to
the Sellers as set forth in Schedule 2.4(a).
 
(ii) Issuance of the Shares.  At the Closing, Kidville shall deliver to Sellers,
as set forth in Schedule 2.4(a), one or more stock certificates representing the
Shares to be received by Sellers at Closing, or, in the alternative, a copy of
an irrevocable letter of instruction from Kidville to its transfer agent
concerning the issuance and delivery of stock certificates representing the
Shares to be received by Sellers at Closing.
 
(b) Additional Consideration. JWT Kids shall have the opportunity to earn
additional consideration (“Additional Consideration”) based upon the
international franchise fees earned by Purchaser relating directly to
franchising the Concept following the Closing Date, as follows:
 
 
12

--------------------------------------------------------------------------------


 
 
(i) Purchaser shall pay to JWT Kids fifty percent (50%) of international
franchise fees actually received by Purchaser in connection with the Concept
(1) during the 4-month period immediately following the Closing Date as it
relates to the following franchisee candidates: Matrix Interactive and Catherine
Morgan in China, and Jignesh Ved in Dubai; and (2) during the 3-month period
immediately following the Closing Date for all other international franchise
fees.
 
(ii) Purchaser shall pay to JWT Kids seven and one-half percent (7.5%) of
international franchise fees actually received by Purchaser in connection with
the Concept during the 18-month period commencing immediately following the
expiration of the 4-month period described in Section 2.4(b)(i) above.
 
(c) Indemnification and Offset Holdback.  As security for the Sellers’ (i)
indemnification obligations under Article IX and (ii) obligations pursuant to
Section 6.13, Purchaser shall hold back ten percent (10.0%) of the Shares to be
issued at Closing (the “Indemnity and Offset Escrowed Securities”).  The
Indemnity and Offset Escrowed Securities shall be held in escrow pursuant to an
escrow agreement in the form attached hereto as Exhibit A (the “Escrow
Agreement”) and released in accordance with the terms thereof on the date that
is 12 months after the Closing Date, except with respect to a number of such
Indemnity and Offset Escrowed Securities, as applicable, reasonably determined
to be necessary to satisfy any (i) written claim made pursuant to Article IX
and/or (ii) any customer returns, rebates or refunds relating to products sold
and shipped or services performed or to be performed by Sellers prior to the
Closing Date in accordance with Section 6.13 hereto prior to such release date,
which securities shall be held pursuant to the terms hereof until such claim is
fully and finally resolved.
 
(d) Performance Holdback.   500,000 of the Shares to be issued at Closing (the
“Performance Escrowed Securities”) shall be held in escrow pursuant to the
Escrow Agreement and released in accordance with the terms thereof on the date
that is 12 months after the Closing Date subject to the Business having earlier
achieved the domestic and international sales and financial goals set forth on
Schedule 2.4(d) (the “Performance Goals”).  Failure of the Business to satisfy
the Performance Goals shall result in cancellation of some or all of the
Performance Escrowed Shares by the Purchaser, in accordance with Schedule
2.4(d).
 
(e) Right of Offset.  The Purchaser shall have the right to offset against
the Additional Consideration, Indemnity and Offset Escrowed Securities, the
Performance Escrowed Securities, or both, and any amounts due and owing to the
Purchaser by the Sellers pursuant to this Agreement or any Ancillary Agreement.
 
(f) Allocation.  The sum of the Purchase Consideration and the amount of the
Assumed Liabilities shall be allocated among the Assets and the non-competition
covenant set forth in Section 6.15(a) pursuant to the joint agreement of the
Sellers and the Purchaser prior to the Closing.  Such allocation shall be done
in accordance with Section 1060 of the Code.  The Sellers and the Purchaser
shall each report federal, state, local and other Tax consequences of the
purchase and sale contemplated hereby (including the filing of Internal Revenue
Service Form 8594) in a manner consistent with such allocation, and neither of
them shall take any
 
 
 
13

--------------------------------------------------------------------------------


 
 
 
position in any Tax Return, or other filing, proceeding or audit or otherwise
inconsistent with such allocation.
 
2.5   Third Party Consents.  To the extent that any of the Assets is not
assignable without the consent, waiver or approval of another Person and such
consent, waiver or approval has not been obtained before or at the Closing, this
Agreement shall not constitute an assignment or an attempted assignment of such
Asset by either Seller or an assumption or an attempted assumption of such Asset
by the Purchaser.  The Sellers shall use their best efforts to obtain such
consents, waivers and approvals as soon as practicable following the date hereof
and the Purchaser shall cooperate with and assist the Sellers to this end;
provided, however, that the Sellers shall take no action to seek such consent,
waiver or approval without prior consultation with or approval by the Purchaser
and the Purchaser shall not be required to pay any sums in connection
therewith.  If any such consent, waiver or approval shall not be obtained
(including Carmel Valley and Point Loma leases), then the Sellers shall
cooperate with the Purchaser in any reasonable arrangement designed to provide
the Purchaser with the benefits intended to be assigned to the Purchaser with
respect to the underlying Asset, including in the case of any Asset that is a
Contract, enforcement for the account of the Purchaser of any and all rights of
the Sellers against any other party to such Contract arising out of the breach,
nonfulfillment or cancellation thereof by such other party or otherwise.
 
 
               ARTICLE III                
THE CLOSING
 
 
3.1   Closing.  The closing of the transactions contemplated hereby (the
“Closing”) shall take place at Sellers’ offices at 312 South Cedros Avenue,
Suite 329, Solana Beach, California 92075 (and may be conducted by mail or
overnight delivery if the parties so elect, as long as all required deliveries
are made to on or before the Closing Date), commencing at 10:00 a.m. P.S.T., on
the first Business Day immediately following the satisfaction or waiver of all
conditions to the obligations of the parties hereto set forth in Article VII or
such other place or date as the parties hereto may mutually determine in writing
(the day on which the Closing takes place being the “Closing Date”).
 
3.2   Delivery of Items by the Sellers.  The Sellers shall deliver to the
Purchaser at the Closing the items listed below:
 
 
(a) a certificate, duly executed by the Secretary of each the Seller, certifying
(i) the satisfaction of the conditions set forth in Section 7.1(d) and copies of
such resolutions adopted by the Board and the Stockholder, (ii) the certificate
of incorporation and bylaws of the Sellers and (iii) the then-current officers
of the Sellers and their respective positions;
 
(b) a certificate, duly executed by an authorized officer of each of the
Sellers, certifying the satisfaction of the conditions set forth in Sections
7.1(a), (b) and (f);
 
(c) the consents and approvals described in Schedule 7.1(e);
 
(d) the Escrow Agreement, duly executed by the Sellers;
 
 
14

--------------------------------------------------------------------------------


 
 
(e) a Bill of Sale and General Assignment (the “Bill of Sale”) for the Assets,
duly executed by each Seller, in the form attached hereto as Exhibit B;
 
(f) an Assumption Agreement (the “Assumption Agreement”) for the Assumed
Liabilities, duly executed by each Seller, in the form attached hereto as
Exhibit C;
 
(g) a Domain Name Assignment, (the “Domain Name Assignment”), duly executed by
each Seller, in the form attached hereto as Exhibit D;
 
(h) a Trademark Assignment (the “Trademark Assignment”), duly executed by each
Seller, in the form attached hereto as Exhibit E;
 
(i) a Copyright Assignment (the “Copyright Assignment”), duly executed by each
Seller, in the form attached hereto as Exhibit F;
 
(j) the Non-Compete Agreements (the “Non-Compete Agreements”), duly executed by
the Persons identified on Schedule 3.2(i), in the form attached hereto as
Exhibit H;
 
(k) a Lock-up Agreement (the “Lock-up Agreement”), duly executed on behalf of
each Seller in the form attached hereto as Exhibit I;
 
(l) an Assignment of Membership Interest (the “Assignment of Membership
Interest”) duly executed on behalf of JWT Kids in the form attached hereto as
Exhibit J
 
(m) releases (in recordable form), pay-off letters and UCC-3 termination
statements (in recordable form) from all parties holding Liens (other than
Permitted Liens) with respect to any of the Assets;
(n) a receipt for the portion of the Purchase Consideration paid at Closing as
provided for in Section 2.4(a); and
 
(o) such other documents and instruments as the Purchaser may reasonably
request.
 
3.3   Delivery of Items by the Purchaser.  The Purchaser shall deliver to the
Sellers at the Closing the items listed below:
 
(a) a certificate, duly executed by the Secretary of the Purchaser, certifying
(i) the satisfaction of the condition set forth in Section 7.2(e) and (ii) the
then-current officers of the Purchaser and their respective positions;
 
(b) a certificate duly executed by an authorized officer of the Purchaser,
certifying the satisfaction of the conditions set forth in Sections 7.2(a) and
(b);
 
(c) the Escrow Agreement, duly executed by the Purchaser;
 
 
15

--------------------------------------------------------------------------------


 
(d) the Domain Name Assignments, duly executed by the Purchaser;
 
(e) the Trademark Assignments, duly executed by the Purchaser;
 
(f) the Copyright Assignments, duly executed by the Purchaser;
 
(g) the Assumption Agreement, duly executed by the Purchaser;
 
(h) the Non-Compete Agreements, duly executed by the Purchaser;
 
(i) the Assignment of Membership Interest, duly executed by the Purchaser;
 
(j) a wire transfer of immediately available funds to an account(s) designated
by the Sellers at least five Business Days prior to the Closing Date,
constituting the payment of the Cash Purchase Price due at the Closing;
 
(k) one or more stock certificates representing the Shares, or, in the
alternative, a copy of an irrevocable letter of instruction from Kidville to its
transfer agent concerning the issuance and delivery of stock certificates
representing the  Shares; and
 
(l) such other documents and instruments as the Sellers may reasonably request.
 
 
ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF THE SELLERS AND THE
STOCKHOLDERS
 
Each Seller and the Stockholder represent and warrant to the Purchaser that the
statements contained in this Article IV are true and correct as of the date
hereof and will be true and correct as of the Closing Date.
 
4.1   Organization, Qualification and Corporate Power.  Each Seller is a
corporation duly organized, validly existing and in good standing under the Laws
of the State of California and has full corporate power and authority to own its
properties and assets and to carry on its business as it is now being
conducted.  The Seller is duly qualified or licensed as a foreign corporation to
do business, and is in good standing, in each jurisdiction where the character
of the properties or assets owned, leased or operated by it or the nature of its
activities makes such qualification or licensing necessary, except where the
failure to be so qualified or licensed, individually or in the aggregate, could
not reasonably be expected to have a Material Adverse Effect.  The Seller has
heretofore furnished to the Purchaser complete and correct copies of its
certificate of incorporation and bylaws, including all amendments thereto.  Such
certificate of incorporation and bylaws are in full force and effect and no
other organizational documents are applicable to or binding upon the
Seller.  The Seller is not in violation of any of the provisions of its
certificate of incorporation or bylaws.
 
4.2   Subsidiaries.  Other than a 51% ownership interest in Kids Rock, LLC,
neither Seller has Subsidiaries or otherwise owns, directly or indirectly, any
equity or debt investment in any Person (other than ownership of 5% or less of
any class of securities registered under the Securities Exchange Act of 1934, as
amended (the “Exchange Act”)).
 
 
 
16

--------------------------------------------------------------------------------


 
 
 
4.3   Authorization.  Each of the Sellers and the Stockholder has full power and
authority, and Robinson has the requisite legal capacity, to execute and deliver
this Agreement and the Ancillary Agreements and to perform its or his
obligations hereunder and thereunder and to consummate the transactions
contemplated hereby and thereby.  The execution, delivery and performance by the
Seller and the Stockholder of this Agreement and the Ancillary Agreements and
the consummation of the transactions contemplated hereby and thereby have been
duly authorized by the Board, and no other action, other than the Stockholder
Approval, is required on the part of the Seller or any of its stockholders in
connection with the execution, delivery or performance of this Agreement and the
Ancillary Agreements or the consummation of the transactions contemplated hereby
and thereby.  This Agreement and the Ancillary Agreements have been duly
executed and delivered by each of the Seller and the Stockholder and, assuming
the due authorization, execution and delivery hereof and thereof by the
Purchaser, constitute the valid and legally binding obligations of each Seller
and the Stockholder enforceable in accordance with their respective terms,
except that such enforceability may be limited by (i) applicable bankruptcy,
insolvency, reorganization, moratorium, and similar laws affecting creditors'
rights generally and (ii) equitable principles which may limit the availability
of certain equitable remedies (such as specific performance) in certain
instances.
 
4.4   Noncontravention; Governmental Approvals.
 
(a) Neither the execution, delivery or performance of this Agreement or the
Ancillary Agreements nor the consummation of the transactions contemplated
hereby or thereby will, with or without the giving of notice or the lapse of
time or both, (i) violate any provision of the certificate of incorporation or
bylaws of either Seller or the constitutive or governing documents of any
Stockholder that is not a natural person, (ii) violate any Law or Order or other
restriction of any Governmental Entity to which either Seller, the Stockholder
or the Assets may be subject or (iii) except as set forth on Schedule 4.4,
conflict with, result in a breach of, constitute a default under, result in the
acceleration of any right or obligation under, create in any party the right to
accelerate, terminate, modify, cancel or require any notice under or result in
the creation of a Lien on any of the Assets under, any Contract or Permit to
which either Seller or any Stockholder is a party or by which it is bound or to
which it or any of its properties or assets is subject.
 
(b) The execution and delivery of this Agreement and the Ancillary Agreements by
the Sellers and the Stockholder do not, and the performance of this Agreement
and the Ancillary Agreements by the Sellers and the Stockholder and the
consummation of the transactions contemplated hereby and thereby will not,
require any consent, approval, authorization or permit of, or filing with or
notification to, any Governmental Entity.
 
4.5   Financial Statements.
 
(a) Set forth on Schedule 4.5 are (i) the audited Balance Sheet, Income
Statement and Cash Flow Statement of each of the Sellers for the year ended
December 31, 2007, and (ii) the unaudited Balance Sheet, Income Statement and
Cash Flow Statement of each of the Sellers for the nine months ended September
30, 2008 (collectively, the “Financial Statements”).  The Financial Statements
have been prepared in accordance with GAAP from the
 
 
 
17

--------------------------------------------------------------------------------


 
 
books and records of the Sellers, are complete and correct and present fairly
the financial condition of each of the Sellers as of the indicated dates and the
results of operations and cash flows of the Sellers for the indicated periods,
in each case in accordance with GAAP.
 
4.6   No Undisclosed Liabilities.  Except as and to the extent disclosed in the
Financial Statements or as set forth on Schedule 4.6, since December 31, 2007,
there are no Liabilities against, relating to or affecting the Sellers or the
Business or any of the Assets, other than Liabilities incurred in the ordinary
course of business consistent with past practice which, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.  
 
4.7   Brokers’ Fees.  No agent, broker, finder, investment banker, financial
advisor or other Person will be entitled to any fee, commission or other
compensation in connection with any of the transactions contemplated by this
Agreement on the basis of any act or statement made or alleged to have been made
by either Seller, any of its or their Affiliates, or any investment banker,
financial advisor, attorney, accountant or other Person retained by or acting
for or on behalf of either Seller or any such Affiliate.
 
4.8   Absence of Certain Changes.  Except as disclosed on Schedule 4.8, since
December 31, 2007, the Sellers have conducted the Business in the ordinary
course consistent with past practice and there has not been (outside the
ordinary course of business):
 
(a) any amendment or other modification of the certificate of incorporation or
bylaws of either Seller;
 
(b) (i) any incurrence, assumption or guaranty by either Seller of any
Indebtedness, (ii) any loan made by either Seller to any Person or (iii) any
voluntary purchase, cancellation, prepayment or complete or partial discharge in
advance of a scheduled payment date with respect to, or waiver of any right of
either Seller under, any Indebtedness of or owing to either Seller, other than
(in the case of this clause (iii)) in the ordinary course of business in amounts
and on terms consistent with past practice;
 
(c) any damage, destruction or other casualty Loss (whether or not covered by
insurance) affecting the Business or any of the Assets;
 
(d) any revaluation in any material respect of any of the Assets;
 
(e) any material change in any pricing, investment, accounting, financial
reporting, inventory, credit or allowance practice or policy of the Sellers;
 
(f) any (i) grant of, or agreement to grant under certain circumstances, any
severance or termination pay to any director, officer or employee of either
Seller, (ii) entering into of any employment, deferred compensation or other
similar agreement (or any amendment to any such existing agreement) with any
director, officer or employee of either Seller, (iii) increase in benefits
payable under any existing severance or termination pay policies or employment
agreements or (iv) increase in compensation, bonus or other benefits payable to
directors, officers or employees of either Seller;
 
 
 
18

--------------------------------------------------------------------------------


 
(g) any cancellation, modification, termination or grant of a waiver of any
provision of any Permit or Contract to which either Seller is a party, or any
written or oral notification to either Seller that any party to any such
arrangement intends to cancel or not renew such arrangement beyond its
expiration date as in effect on the date hereof;
 
(h) any failure to pay or satisfy when due any obligation of either Seller;
 
(i) the making of any election with respect to Taxes or the settling or
compromising of any Tax Liability;
 
(j) any acquisition or disposition of any business or any asset or property from
or to any Person (whether by merger, consolidation or otherwise) by either
Seller;
 
(k) any incurrence of any Lien, other than a Permitted Lien, on any of the
Assets or any other material assets or properties of either Seller;
 
(l) any capital expenditure or commitment for additions to property, plant or
equipment used or held for use in the conduct of the Business constituting
capital assets in an aggregate amount exceeding $10,000;
 
(m) any transaction with any officer, director or Affiliate of either Seller (i)
outside the ordinary course of business consistent with past practice or (ii)
other than on an arm’s length basis; or
(n) the entering into any agreement or commitment to do any of the foregoing.
 
4.9   Litigation.  Except as set forth on Schedule 4.9, there is no pending or,
to the Knowledge of either Seller, threatened Action against or affecting either
Seller or any of its properties or assets before any Governmental
Entity.  Neither Seller nor any of its or their assets or properties is subject
to any Order restraining, enjoining or otherwise prohibiting or making illegal
any action by either Seller, this Agreement or any of the transactions
contemplated hereby.  No officer or director of either Seller is a defendant in
any Action commenced by any stockholder of either Seller with respect to the
performance of his or her duties as an officer or a director of either Seller
under any applicable Law.
 
4.10   Taxes.
 
(a) All Tax Returns of the Sellers required to be filed on or before the date
hereof have been duly and timely filed on or before such date, each such Tax
Return is true, complete and correct, and all Taxes upon the Business, the
Assets or the Sellers that are due and payable, whether or not shown thereon,
have been paid.  There are no Tax Liens on any of the Assets, and there is no
basis for the assertion of any such Tax Liens.  There are no actions or
proceedings currently pending or, to the Knowledge of either Seller, threatened
by any Taxing Authority against either Seller or the Assets.  The Sellers have
each collected and remitted all sales and use Taxes as required by each local
jurisdiction in which it does business as of the date hereof.  The Sellers have
each withheld and paid all Taxes required to have been withheld
 
 
 
19

--------------------------------------------------------------------------------


 
 
and paid in connection with amounts paid or owing to any employee, independent
contractor, creditor, stockholder, or other third party.
 
(b) Neither Seller is a party to any agreement extending the time within which
to file any Tax Return.  There is no dispute or claim concerning any Tax
Liability of either Seller either (i) claimed or raised by any Tax Authority or
(ii) otherwise Known to either Seller.  No issues have been raised in any
examination by any Tax Authority with respect to either Seller which reasonably
could be expected to result in a proposed deficiency for any other period not so
examined.  To each of the Seller’s Knowledge, no claim has been made by a
jurisdiction in which either Seller does not file Tax Returns that a Seller is
or may be subject to taxation by that jurisdiction.
 
(c) Neither Seller has waived (and is not subject to a waiver of) any statute of
limitations in respect of the payment of Taxes and has not agreed to any
extension of time with respect to any Tax assessment or deficiency (other than
with respect to limitation periods that have since expired).
 
(d) None of the Assets is property that is required to be treated as owned by
any other person pursuant to the “safe harbor lease” provisions of former
section 168(f)(8) of the Internal Revenue Code of 1954 as amended and in effect
immediately prior to the enactment of the Tax Reform Act of 1986 and none of the
Assets is “tax-exempt use property” within the meaning of section 168(h) of the
Code.
 
(e) None of the Assets secures any debt, the interest on which is tax-exempt
under section 103 of the Code.
 
4.11   Compliance with Laws.  Except as set forth on Schedule 4.11, neither
Seller is in violation of, has not violated and, to the Knowledge of each
Seller, is not under investigation with respect to any possible violation of,
and has not been threatened to be charged with any violation of, any Order or
Law applicable to either Seller, the Business or the Assets.
 
4.12   Permits.  Schedule 4.12 contains a true and complete list of all Permits
used or held for use in the Business, setting forth the function and expiration
and renewal date of each.  Each such Permit is valid and in full force and
effect.  Neither Seller is in default under, and no condition exists that with
notice or lapse of time or both would constitute a default under, any such
Permit.  Neither Seller has received any notice of violation in respect of any
such Permit and, to the Sellers’ Knowledge, no proceeding is threatened to
revoke or limit any such Permit.  No such Permit will be suspended, terminated,
impaired, adversely modified or become terminable, in whole or in part, as a
result of the transactions contemplated hereby or by the Ancillary
Agreements.  The Sellers each have all Permits necessary to conduct the Business
as currently conducted and as proposed to be conducted.  
 
4.13   Contracts.  
 
(a) Schedule 4.13 sets forth a true and complete list of all material Contracts
of the each Seller or the Business, including each of the following Contracts
(whether or not material):
 
 
 
20

--------------------------------------------------------------------------------


 
(i) Contracts relating to or evidencing any Indebtedness of either Seller or the
Business;
 
(ii) Contracts with any current Affiliate or current or former officer or
director of either Seller;
 
(iii) Contracts relating to the Internet Rights;
 
(iv) partnership, limited liability company and joint venture Contracts
involving either Seller or the Business;
 
(v) Contracts providing for payments to or from either Seller of $10,000 or more
in any consecutive twelve-month period, other than purchase orders entered into
in the ordinary course of business consistent with past practice;
 
(vi) license, subsidiary rights, distribution, franchise, manufacturer’s agent
or sales agency Contracts, or Contracts in respect of similar rights, granted to
or held by or granted by either Seller or the Business;
 
(vii) Contracts that limits the freedom of either Seller or the Business to
compete in any line of business, with any Person, in any geographical area or
which could so limit the freedom of either Seller or the Business so to compete
after the Closing;
 
(viii) Tax sharing Contracts or other arrangements;
 
(ix) confidentiality Contracts;
 
(x) stockholders’, investors’ or similar Contracts;
 
(xi) Contracts relating to the disposition or acquisition of any assets or
properties, other than dispositions or acquisitions of Inventory or purchase
orders entered into in the ordinary course of business consistent with past
practice;
 
(xii) author, performer, contributor and work-made-for-hire Contracts;
 
(xiii) employment Contracts with any employee of either Seller, consulting
Contracts with any consultant to either Seller or Contracts pursuant to which
severance or stay payments may be payable to any employee of the Sellers; and
 
(xiv) any other Contracts not made in the ordinary course of business consistent
with past practice.
 
(b) The Sellers have each heretofore made available to the Purchaser true and
complete copies of each of the Contracts required to be disclosed on
Schedule 4.13, including all amendments, waivers and modifications thereto.  All
Contracts required to be disclosed on Schedule 4.13 are valid and binding
Contracts of Seller being a party thereto, are in full force and effect in
accordance with their respective terms, and neither the Seller nor, to the
 
 
21
 

--------------------------------------------------------------------------------

 
 
 
Knowledge of the Seller, any other party thereto, is (or with notice or lapse of
time or both would be) in violation or breach of, or in default under, the terms
of any such Contract.
 
4.14   Intellectual Property.
 
(a) Schedule 4.14(a) sets forth all domestic and foreign patents and patent
applications and all license agreements and other agreements which relate to
inventions, discoveries and Technology and any patent applications and patents
thereon, in each case used or held for use in connection with the Business or
necessary to conduct the Business (collectively, the “Patent Rights”).  Except
as set forth on Schedule 4.14(a), (i) the Sellers own or is licensed or has a
valid and subsisting right to use the Patent Rights and the Technology, free and
clear of all Liens, equities and other restrictions, (ii) there are no pending
or, to either Seller’s Knowledge, threatened claims challenging the validity or
ownership of the Patent Rights or Technology or either Seller’s right to own or
use the Patent Rights or Technology, (iii) there are no license or sublicense
Contracts in effect respecting any of the Patent Rights or Technology,
(iv) neither of the Sellers nor any of the Patent Rights infringes, violates or
constitutes a misappropriation of any Intellectual Property or other right of
any Person and no claim is pending or, to the Knowledge of either Seller,
threatened by or against either Seller with respect to any of the Patent Rights
or the Technology or the use thereof and no valid basis exists for any such
claim, and (v) the Sellers have each taken reasonable security measures to
protect the security, confidentiality and value of the Technology.
 
(b) Schedule 4.14(b) sets forth all trademarks, trade names and service marks,
and registrations thereof and applications therefor, and any and all licenses or
other rights to use any such marks or names, in each case used or held for use
in connection with the Business or necessary to conduct the Business
(collectively, the “Trademark Rights”).  Except as set forth on
Schedule 4.14(b), (i) the Sellers own or are licensed or have a valid and
subsisting right to use the Trademark Rights, free and clear of all Liens,
equities and other restrictions, (ii) all of the Trademark Rights owned by the
Sellers are free and clear of any Liens and other encumbrances and rights of
third parties which would restrict the Purchaser’s right to use such Trademark
Rights following the Closing, (iii) there are no license or sublicense Contracts
in effect respecting any of the Trademark Rights, and (iv) neither of the
Sellers nor any of the Trademark Rights infringes, violates or constitutes a
misappropriation of any Intellectual Property or other right of any Person, no
Person is infringing, violating or misappropriating any of the Trademark Rights,
and there is no pending or, to either Seller’s Knowledge, threatened claim by or
against either Seller with respect to any of the Trademark Rights or the use
thereof and no valid basis exists for any such claim.
 
(c) Schedule 4.14(c) sets forth all copyright registrations and renewals thereof
(including registration numbers), copyright applications (including application
numbers) and all licenses or other rights to use copyrights, in each case used
or held for use in connection with the Business or necessary to conduct the
Business (collectively, the “Copyright Rights”).  Except as set forth on
Schedule 4.14(c), (i) the Sellers own or are licensed or have a valid and
subsisting right to use the Copyright Rights, free and clear of all Liens,
equities and other restrictions, (ii) all of the Copyright Rights owed by the
Seller are free and clear of any Liens and other encumbrances and rights of
third parties which would restrict the Purchaser’s right to use such Copyright
Rights following the Closing, (iii) there are no license or sublicense
 
 
 
22
 

--------------------------------------------------------------------------------

 
 
 
Contracts in effect respecting any of the Copyright Rights, and (iv) neither of
the Sellers nor any of the Copyright Rights infringes, violates or constitutes a
misappropriation of any Intellectual Property or other right of any Person, no
Person is infringing, violating or misappropriating any of the Copyright Rights,
and there is no pending or, to either Seller’s Knowledge, threatened claim by or
against either Seller with respect to any of the Copyright Rights or the use
thereof and no valid basis exists for any such claim.
 
(d) Schedule 4.14(d) sets forth all domain name registrations used, owned or
reserved by the Seller in connection with the Business or necessary to conduct
the Business (the “Internet Rights”).  Except as disclosed in Schedule 4.14(d),
(i) the Sellers own, are licensed or have the right to use and transfer the
Internet Rights, free and clear of all Liens, equities and other restrictions,
(ii) all of the Internet Rights are valid and subsisting, free and clear of any
Liens or rights of third parties which would restrict the Purchaser’s right to
use or transfer such Internet Rights following the Closing, (iii) there are no
license or sublicense Contracts in effect respecting any of the Internet Rights,
and (iv) neither of the Sellers nor any of the Internet Rights infringes,
violates or constitutes a misappropriation of any Intellectual Property or other
right of any Person, no Person is infringing, violating or misappropriating any
of the Internet Rights, and there is no pending or, to the Knowledge of either
Seller, threatened claim by or against either Seller with respect to any
Internet Rights or the use thereof and no valid basis exists for any such claim.
 
4.15   Board Recommendation.  The Board of each Seller, by unanimous written
consent dated as of December 23, 2008, (a) determined that this Agreement and
the Ancillary Agreements and the transactions contemplated hereby and thereby
are fair to, and in the best interests of, all of the stockholders of such
Seller, (b) approved this Agreement and the Ancillary Agreements and the
transactions contemplated hereby and thereby and (c) resolved to recommend
approval and authorization of this Agreement and the Ancillary Agreements and
the transactions contemplated hereby and thereby by the stockholders of such
Seller.
 
4.16   Required Vote.  The affirmative vote of a simple majority of the
outstanding shares of capital stock of each Seller is the only vote of the
holders of any class or series of the Sellers’ securities necessary to approve
and authorize this Agreement, the Ancillary Agreements and the transactions
contemplated hereby and thereby.
 
4.17   Benefit Plans; COBRA.  All Benefit Plans are listed on
Schedule 4.17.  Neither Seller has and has not had any liabilities or
obligations pursuant to the Consolidated Omnibus Budget Reconciliation Act of
1986, as amended (“COBRA”).  
 
4.18   Labor and Employment Matters.  
 
(a) To the Knowledge of the Sellers, no executive, key employee or significant
group of employees plans to terminate employment with either Seller during the
next twelve months.  Neither Seller is a party to or bound by any collective
bargaining agreement nor has it experienced any strike or material grievance,
claim of unfair labor practices or other collective bargaining dispute since its
formation.  Neither Seller has committed any unfair labor practice.  To the
Knowledge of the Sellers, there is no organizational effort presently being
 
 
 
23
 

--------------------------------------------------------------------------------

 
 
 
 
 
made or threatened by or on behalf of any labor union with respect to employees
of either Seller.
 
(b) Schedule 4.18(b) contains a true and complete list of the name of each
full-time employee of the Sellers, whether actively employed or not, e.g.,
including employees on vacation and leave of absence, including family, sick or
short-term disability leave (such employees, collectively, the “Employees”),
together with such employee’s position or function. Each Seller has heretofore
delivered to the Purchaser a true and accurate schedule of the annual base
salary or wages and any incentive or bonus arrangement with respect to such
Employees.  Neither Seller has received any information that would lead it to
believe that a material number of the Employees would refuse offers of
employment from the Purchaser after the Closing.
 
(c) Each employee, officer and consultant of either Seller that has had any
involvement or participation in the creation of any of the Assets has executed a
proprietary nondisclosure, nonsolicitation and assignment of intellectual
property agreement or similar agreement.  To each Seller’s Knowledge, none of
its employees, offices or consultants is in violation of the terms thereof.
 
4.19   Real Property.  Schedule 4.19 sets forth and briefly describes all real
property leased or owned by the Sellers.
 
4.20   Environmental Matters.  The Sellers hold all permits, licenses and
authorizations required under applicable Environmental Laws and is in compliance
with all terms, conditions and provisions of all such permits, licenses and
authorizations and all applicable Environmental Laws.  No Releases of Hazardous
Materials have occurred at, from, in, to, on or under any property currently or
formerly owned, operated or leased by the Sellers or any predecessor thereof and
no Hazardous Materials are present in, on, about or migrating to or from any
such property which could result in any Liability to either Seller.  Neither of
the Sellers nor any predecessor thereof has transported or arranged for the
treatment, storage, handling, disposal, or transportation of any Hazardous
Material to any off-Site location which could result in any Liability to either
Seller.
 
4.21   Books and Records.  The books of account, minute books, stock record
books and other similar records of the Sellers have been made available to the
Purchaser prior to the execution of this Agreement, are complete and correct in
all material respects and have been maintained in accordance with sound business
practices.  The minute books contain a true and complete record in all material
respects of all actions taken at all meetings and by all written consents in
lieu of meetings of the Board (including all subcommittees and committees
thereof) and the stockholders of the Sellers.  
 
4.22   Tangible Personal Property.  The Sellers each have good and marketable
title to, or holds valid leasehold interests in, all of the Assets, free and
clear of all Liens.  All of the Assets are in good repair and operating
condition, ordinary wear and tear excepted.  Schedule 4.22 lists the names and
addresses of all printers, typesetters, prep houses, art studios and other
vendors used by the Sellers in the storage, production and manufacture of the
Concept, identifying with reasonable specificity all film, plates, typesetting
files, art files, photoscans,
 
 
 
24
 

--------------------------------------------------------------------------------

 
 
 
custom publishing files and similar materials included in the Assets and that
are in the possession of such printers and vendors.
 
4.23   Insurance.  Schedule 4.23 contains a true and complete list of all
insurance policies currently in effect that insure the Business or the employees
or directors of the Sellers or relate to the ownership, use or operation of any
of the Assets or any other assets or properties of the Sellers.
 
4.24   Affiliate Transactions.  Except as disclosed on Schedule 4.24, (a) no
officer, director or Affiliate of either Seller provides or causes to be
provided any assets, services or facilities used or held for use in connection
with the Business, and (b) the Business does not provide or cause to be provided
any assets, services or facilities to any such officer, director or
Affiliate.  Each of the transactions listed on Schedule 4.24 is engaged in on an
arm’s-length basis.
 
4.25   Inventory.  The finished Inventory is salable or usable in the ordinary
course of business and is not in excess of the normal purchasing patterns of the
Sellers as they relate to the Concept.  Schedule 4.25(a) lists the location of
all Inventory and Schedule 4.25(b) lists all Inventory in transit, indicating
the individual vendor thereof, together with estimated dates of delivery.
 
4.26   Advances.  There are no outstanding unrecouped advances made to any party
under the Assigned Contracts, no advances or other similar payments due or to
become due to any parties under any of the Assigned Contracts for which either
Seller would be obligated.
 
4.27   Customers, Vendors and Suppliers.  Except as set forth on Schedule
4.27(c), there is no actual or, to the Knowledge of either Seller, threatened
termination, cancellation, limitation or any modification or change in business
relationship of either Seller with any customer or group of customers of the
Business.  Within the six-month period prior to the date hereof, neither Seller
has received any notice from any vendor or supplier of an item material to the
Business that such vendor or supplier will not continue to make deliveries on
the same price, quality and delivery terms and conditions consistent with past
practices of such vendor or supplier.  Schedule 4.27(a) sets forth the name of
each vendor and other supplier who is engaged in performing work in connection
with the Concept as of the date hereof, together in each case with the amount
due to such vendor or supplier upon completion of such work.  There are no
claims against the Sellers to return merchandise by reason of alleged
over-shipments, defective merchandise or otherwise in excess of $5,000 in the
aggregate and, to the Knowledge of the Sellers, there is no basis for any such
claims.  There is no merchandise in the hands of customers under an
understanding that such merchandise would be returned other than pursuant to
each Seller’s customary returns and refunds policy, a copy of which is attached
hereto as Schedule 4.27 (b).
 
4.28   Securities Matters.
 
(a) Investment Intent.  The Sellers are each acquiring the Shares pursuant to
this Agreement for its own account and not as a nominee or agent for the account
of any other Person.  Except as provided herein, the Sellers are not obligated
to transfer any Shares to any
 
 
 
25
 

--------------------------------------------------------------------------------

 
 
 
 
other Person, nor does either Seller have any agreement or understanding with
any other Person to do so.  The Sellers are acquiring the Shares for investment
purposes and not with a view to the sale or distribution by public or private
sale or other disposition, and the Sellers have no present intention of selling,
granting any participation in or otherwise distributing or disposing of any of
the Shares.  The Sellers do not intend to subdivide or transfer to any other
Person the Shares acquired by the Sellers hereunder.  Except as prohibited under
the Lock-up Agreement, nothing herein shall prevent the distribution of any
Shares to any affiliate, member, partner or stockholders, former member, partner
or stockholders of the Sellers in compliance with the Securities Act and
applicable state “blue sky” laws.
 
(b) No Public Offering.  The Sellers are able to bear the economic risk of
their  acquisition of the Shares.  The Sellers are aware that the Shares have
not been, and when issued will not be, registered under the Securities Act or
registered or qualified under any state securities Law, on the ground that the
Shares are being issued by the Purchaser in reliance on a specific exemption
therefrom, the availability of which depends upon, among other things, the bona
fide nature of the investment intent and the accuracy of Sellers’
representations as expressed herein.  The Sellers are not acquiring the Shares
as a result of or subsequent to any advertisement, article, notice or other
communication published in any newspaper, magazine or similar media or broadcast
over television or radio or any solicitation of a subscription by any Person not
previously known to the Sellers in connection with investments in securities
generally.
 
(c) Certificates to be Legended.  The Sellers understand that each certificate
representing the Shares will bear a legend on the face thereof (or on the
reverse thereof with a reference to such legend on the face thereof) as follows:
 
“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ACQUIRED FOR INVESTMENT
AND HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“ACT”), OR ANY STATE SECURITIES LAWS. SUCH SHARES MAY NOT BE SOLD OR OFFERED FOR
SALE IN THE ABSENCE OF REGISTRATION UNDER THE ACT OR AN OPINION OF COUNSEL
REASONABLY SATISFACTORY TO KIDVILLE, INC., A DELAWARE CORPORATION (THE
“COMPANY”), AND ITS COUNSEL THAT SUCH REGISTRATION IS NOT REQUIRED UNDER THE
ACT.  THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN
RESTRICTIONS AND AGREEMENTS AS SET FORTH IN A LOCK-UP AGREEMENT ENTERED INTO BY
THE REGISTERED OWNER OF THESE SHARES, A COPY OF WHICH IS ON FILE AT THE
PRINCIPAL OFFICE OF THE COMPANY AND WILL BE FURNISHED BY THE COMPANY TO THE
HOLDER HEREOF WITHOUT CHARGE UPON THE WRITTEN REQUEST OF THE HOLDER HEREOF TO
THE COMPANY.”
 
(d) Shares will be “Restricted Securities”.  The Sellers understand that the
Shares will be “restricted securities” as that term is defined in Rule 144
promulgated under the Securities Act and, accordingly, that the Shares must be
held indefinitely unless they are
 
 
 
26
 

--------------------------------------------------------------------------------

 
 
 
subsequently registered under the Securities Act or an exemption from such
registration is available.  The Sellers understand and agree that the Purchaser
is not under any obligation to register the Shares under the Securities Act or
to comply with Regulation A or any other exemption and that Rule 144 is not
currently available for sales of the Shares.
 
(e) Accredited Investor.  The Sellers have been advised or are aware of the
provisions of Regulation D under the Securities Act relating to the
accreditation of investors, and the Sellers are each an “accredited investor” as
defined in Rule 501 of Regulation D promulgated under the Securities Act.
 
(f) Sophistication of the Sellers.  The Sellers have such knowledge and
experience in financial and business matters that each Seller is capable of
evaluating the merits and risks of acquiring the Shares as contemplated by this
Agreement.
 
4.29   Franchise Operations.
 
(a) Sellers have provided Purchaser with a copy of each version of the
multistate disclosure document (the “Disclosure Documents”) utilized by Sellers
in connection with grants or sales of the right to develop and/or operate
Concept facilities. As set forth on Schedule 4.29(a), the Sellers have prepared
and maintained its Disclosure Documents in compliance with Disclosure
Requirements and Prohibitions Concerning Franchising, issued in 2007 by the
Federal Trade Commission (the “FTC Disclosures”) and the guidelines adopted by
the North American Securities Administrators Association, as amended from time
to time (the “Guidelines”), and, except as set forth on Schedule 4.29 (b), has
registered the franchise offering or otherwise qualified for applicable
exemptions in the states which require registration and approval prior to any
offers or sales of franchises, and where Sellers did business, and have filed
all material changes, amendments and renewals thereto, or have intentionally
allowed same to lapse as described in Schedule 4.29(a), on a timely and accurate
basis and have paid all fees with respect thereto.
 
(b) Sellers have heretofore made available to Purchaser correct and complete
copies of all franchise registration orders, franchise advertising or
promotional materials, Disclosure Documents or agreements filed with any
Governmental Entity or otherwise used by Sellers in connection with the offer,
sale and operation of franchises or business opportunities in any jurisdiction
in which Sellers have sold franchises.  Sellers have not, in any of the
aforementioned documents (including, without limitation, any Disclosure
Documents), made any untrue statement of a material fact, or omitted any
material fact necessary to make the statements made by either of the Sellers,
taken as a whole, not misleading, in connection with the offer or sale of any
franchise or business opportunity. To Sellers’ Knowledge, neither it, nor any of
its officers, directors, employees, agents or representatives made any untrue
statement of material fact, or omitted any material fact necessary to make the
statements made by such individual, taken as a whole, not misleading, in
connection with the offer or sale of any franchise or business opportunity.
 
(c) The Sellers have not authorized its respective officers, directors,
employees, agents or representatives to furnish directly to prospective
franchisees any materials or information that is inconsistent with the “earnings
claim”, information or “financial
 
 
27
 

--------------------------------------------------------------------------------

 
 
 
performance representation” disclosure set forth in Item 19 of any applicable
Disclosure Documents, and, to Sellers’ Knowledge, no unauthorized earnings
claims financial performance representations were ever made directly to
prospective franchisees by the Sellers or any of their respective officers,
directors, employees, agents or representatives.
 
(d) Except as set forth on Schedule 4.29 (b), each Franchise Agreement entered
into by either Seller complies, and the offer and sale thereof complied at the
time such offer and sale was made, in all material respects with all applicable
Laws and all applicable orders, consents or decrees from any Governmental
Entity.
 
(e) Except for franchise registration or exemption orders or notifications, no
orders, consents or decrees have, to Sellers’ Knowledge, been issued by any
Governmental Entity to either Seller, nor to Sellers’ Knowledge have letters of
inquiry, investigation or the like (other than comment letters in connection
with registrations or exemptions) been issued to either of the Sellers by such
Governmental Authorities relating, directly or indirectly, to the Sellers’ offer
and sale of franchises or business opportunities.  Sellers have provided to
Purchaser all material correspondence between the Sellers and such Governmental
Authorities relating to the offer and sale of franchises or business
opportunities.
 
(f) Schedule 4.29 (f)-1 is a true and complete list of all of the Franchise
Agreements to which either Seller is a party, either directly or through
assignment from a predecessor, including the name and address of each
franchisee, the franchised territory, the location of the franchised unit, the
date on which the franchise unit first became open to the public (if
applicable), the commencement and expiration date of the initial term of the
Franchise Agreement, the number and duration of any permitted renewal terms, the
ongoing or recurring fees payable by the franchisee, and with respect to each
Franchise Agreement that constitutes a development agreement, the total number
of Concept facilities authorized by such Franchise Agreement, the number of
Concept facilities currently established pursuant to such Franchise Agreement,
and the number of remaining undeveloped Concept facilities that the franchisee
is currently authorized to develop. Except as set forth in Schedule 4.29(f)-2,
each Franchise Agreement executed by a Seller is substantially similar to the
form of Franchise Agreement incorporated into the applicable Disclosure Document
that was issued by such Seller to the franchisee prior to the sale of that
particular franchise.
 
(g) Except as set forth in Schedule 4.29(g)-1, each of the Franchise Agreements
is valid, binding and enforceable in accordance with its terms against the
franchisee thereunder, subject to any such franchisee’s bankruptcy, insolvency,
receivership or similar proceeding under applicable Law and subject to equitable
defenses.  Neither Seller is in material violation or default of any Franchise
Agreement, nor has there occurred any event or condition that with the passage
of time or giving of notice (or both) would constitute a material default by a
Seller or permit a franchisee to terminate or rescind such Franchise Agreement
for a material default.  Except as disclosed in Schedule 4.29(g)-2, no
franchisee has the contractual right to terminate the Franchise Agreement except
upon the occurrence of a material default by the Franchisor Company.  Neither
the execution of this Agreement nor the consummation of the transactions
contemplated herein would result in a violation of or a default under, or give
rise to a right of termination, modification, cancellation or acceleration of
any obligation or loss of benefits under, any Franchise Agreement. No franchisee
consent or approval is required in
 
 
 
28
 

--------------------------------------------------------------------------------

 
 
 
 
connection with the execution of this Agreement nor the consummation of the
transactions contemplated herein.
 
(h) Except as set forth in Schedule 4.29(h), no current franchisee has any
outstanding notices of financial default under a Franchise Agreement, which
remains uncured, or is, to Sellers’ Knowledge, in material default under a
Franchise Agreement for any other reason.  Except as set forth in Schedule
4.29(h), and except for any waivers, alterations or modifications evidenced by
amendments to the Franchise Agreements that have heretofore been provided to
Purchaser, no Franchise Agreement has been subordinated and no provision
regarding the calculation and payment of royalty fees in any Franchise Agreement
has been waived, altered or modified in any material respect adverse to a Seller
thereunder. Neither Seller has waived any other default by a franchisee which
could be adverse in any material respect to it; and no notices of default have
been issued by either Seller with respect to any Franchise Agreement for
defaults that have not been cured.
 
(i) Except as set forth in Schedule 4.29(i), Neither Seller has waived the
enforcement of any noncompetition, nondisclosure or similar restriction under a
Franchise Agreement, and to Sellers’ Knowledge, no current or former franchisee
is currently in violation of any noncompetition, nondisclosure or similar
covenant.
 
(j) Except as set forth in Schedule 4.29(j)-1, except as may be granted to a
franchisee under an executed Franchise Agreement that is substantially similar
to the form of Franchise Agreement incorporated into the applicable Disclosure
Document that was issued by a Seller to the franchisee prior to the sale of that
particular franchise, or except as may be granted by operation of applicable
Law, no franchisee has a protected territory, exclusive territory, covenant not
to compete, right of first refusal, right of first offer, option or other
arrangement with such Seller (collectively, the “Territorial Rights”) pursuant
to which (i) the either Seller is restricted in any way in its right to own or
operate, or license others to own or operate, any Seller facility or other line
of business or to otherwise sell any products or services; or (ii) the
franchisee is granted the right to acquire additional franchises or expand such
franchisee’s territory. Except as set forth in Schedule 4.29(j)-2, no
franchisee’s Territorial Rights conflict with the Territorial Rights of any
other franchisee (including the rights of any franchisee entity owned or under
common control with such other franchisee). Except as set forth in Schedule
4.29(j)-3, to the extent a Seller has granted any such Territorial Rights
(whether disclosed or required to be disclosed herein), such Seller has complied
with such Territorial Rights and in the course of offering or selling franchises
establishing Seller facilities operated or owned by a Seller, or otherwise
selling products or services, such Seller has not violated the Territorial
Rights of any franchisee.
 
(k) Schedule 4.29(k) is a true and complete list of all written or oral
agreements (and with respect to oral agreements a description of the material
terms thereof) with independent sales representatives, contractors, brokers,
consultants or agents with respect to the offer or sale of franchises by any
Seller, or any other agreements or arrangements under which any Seller has
authorized any Person to offer, sell or promote franchises or licenses on behalf
of any Seller or agreed to rebate or share amounts receivable under any
Franchise Agreement and indicating which of such agreements are in default and
may be terminated by a Seller by notice to the other party.  Sellers have
delivered to Purchaser correct and complete
 
 
 
29
 

--------------------------------------------------------------------------------

 
 
 
copies of (i) all written agreements described in Schedule 4.29(k) and (ii) all
written correspondence and memoranda evidencing such oral agreements described
in Schedule 4.29(k). The Sellers have not granted any United States franchisees
any right to offer and sell sub-franchises.
 
(l) Except as set forth in Schedule 4.29(l)-1, the Sellers have not entered into
any contract, agreement or arrangement, orally or in writing, whereby either of
the Sellers or an affiliate receives rebates, commissions, discounts or other
payments or remuneration of any kind from suppliers selling products or services
to franchisees.  Except as set forth in Schedule 4.29(l)-2, neither Seller has
made to any franchisee, or any of its franchisee’s employees or agents, or to
any other Person, any commitment to provide any special discount allowance or
accommodation other than as set forth in the Disclosure Documents and standard
form of Franchise Agreement offered by the Sellers at that time.  There are no
material agreements or special arrangements with any franchisee that are
prohibited by the particular Franchise Agreement or not disclosed in accordance
with the FTC Disclosures in the relevant Disclosure Document.
 
(m) Other than the Franchise Advisory Council, no franchisee organization exists
which holds itself out as a representative of any group of franchisees.
 
(n) Except as set forth in Schedule 4.29(n), to each Seller’s Knowledge, it has
complied in all material respects with all applicable franchise Laws.
 
(o) Except as specified in Schedule 4.29(o), there is no action, proceeding, or
investigation pending or, to each Seller’s Knowledge, threatened against or
involving it with respect to any of its domestic franchises, and, to each
Seller’s Knowledge, there is no basis for any such action, proceeding or
investigation except for actions, proceedings or investigations that could not,
in any individual case or in the aggregate, reasonably be expected to have a
material adverse effect on it.  Neither Seller is subject to any judgment, order
or decree entered in any lawsuit or proceeding that has or may have a material
adverse effect on such Seller’s rights and interests in any Franchise Agreement.
 
4.30   Foreign Corrupt
Practices.                                                              Neither
any Seller nor any director, officer, agent, employee or other Person acting on
behalf of' any Seller has, in the course of its actions for, or on behalf of any
such Seller (i) used any corporate funds for any unlawful contribution, gift,
entertainment on other unlawful expenses relating to political activity; (ii)
made any direct or indirect unlawful payment to any foreign or domestic
government official or employee from corporate funds; (iii) violated or is in
violation of' any provision of the United States Foreign Corrupt Practices,
kickback; or (iv) made other unlawful payment to any foreign or domestic
government official or employee.
 
 
4.31   Disclosure.  All material facts regarding the Business, the Assets and
the Sellers have been disclosed to the Purchaser in or in connection with this
Agreement.  No representation or warranty on the part of the Sellers or the
Stockholder contained in this Agreement, and no statement contained in any of
the Schedules or in any certificate, list or other writing furnished to the
Purchaser pursuant to any provisions of this Agreement, including pursuant to
Article VII hereof, contains any untrue statement of a material fact or
 
 
30
 

--------------------------------------------------------------------------------

 
 
 
 
omits to state a material fact necessary in order to make the statements herein
or therein, in light of the circumstances under which they were made, not
misleading.  
 
 
ARTICLE V
REPRESENTATIONS AND WARRANTIES OF THE PURCHASER AND KIDVILLE
 
The Purchaser and Kidville represent and warrant to the Sellers and the
Stockholder that the statements contained in this Article V are true and correct
as of the date hereof and will be true and correct as of the Closing Date.
 
5.1   Organization.  The Purchaser is a limited liability company duly
organized, validly existing, and in good standing under the Laws of the State of
New York and Kidville is a corporation duly organized, validly existing and in
good standing under the Laws of the Sate of Delaware .  The Purchaser and
Kidville are each duly authorized to conduct business and is in good standing
under the laws of each jurisdiction where such qualification is required, except
where the failure to be so qualified will not have a material adverse effect on
Kidville.  The Purchaser and Kidville each has full corporate power and
authority to carry on the businesses in which it is engaged and to own and use
the properties owned and used by it. 
 
5.2   Authorization.  The Purchaser and Kidville each has full corporate power
and authority to execute and deliver this Agreement and the Ancillary Agreements
and to perform its obligations hereunder and thereunder and to consummate the
transactions contemplated hereby and thereby.  The execution, delivery and
performance by the Purchaser and Kidville of this Agreement and the Ancillary
Agreements to which it is a party and the consummation of the transactions
contemplated hereby and thereby have been duly authorized by all requisite
corporate action.  This Agreement and the Ancillary Agreements to which each is
a party have been duly executed and delivered by the Purchaser and Kidville and,
assuming the due authorization, execution and delivery thereof by the Sellers
and the Stockholder, constitute the valid and legally binding obligation of the
Purchaser and Kidville enforceable in accordance with their respective terms,
except that such enforceability may be limited by (i) applicable bankruptcy,
insolvency, reorganization, moratorium, and similar laws affecting creditors'
rights generally and (ii) equitable principles which may limit the availability
of certain equitable remedies (such as specific performance) in certain
instances.
 
5.3   Noncontravention; Governmental Approvals.
 
(a) Neither the execution, delivery or performance of this Agreement or the
Ancillary Agreements, nor the consummation of the transactions contemplated
hereby or thereby will, with or without the giving of notice or the lapse of
time or both, (i) violate any provision of the certificate of incorporation or
bylaws of the Purchaser or Kidville or (ii) violate any Law or Order or other
restriction of any Governmental Entity to which the Purchaser or Kidville may be
subject.
 
(b) The execution and delivery of this Agreement and the Ancillary Agreements by
the Purchaser and Kidville do not, and the performance of this Agreement and the
Ancillary Agreements by the Purchaser and Kidville and the consummation of the
 
 
 
31
 

--------------------------------------------------------------------------------

 
 
 
 
transactions contemplated hereby and thereby will not, require any consent,
approval, authorization or permit of, or filing with or notification to, any
Governmental Entity.
 
5.4   Authorized Securities.
 
(a) The Shares issuable to Sellers hereunder shall be duly authorized and, when
issued in accordance with this Agreement, will be duly and validly issued, fully
paid and non-assessable, free and clear of all Liens and shall not be subject to
preemptive or similar rights of shareholders.
 
(b) The Shares will be issued pursuant to and in accordance with applicable U.S.
and other applicable securities Laws and no filing with, consent or approval of
any securities commission or regulatory authority in the United States or
elsewhere is required in connection with the Merger.
 
5.5   Capitalization.  The authorized capital stock of Kidville on the date
hereof consists of 225,000,000 shares of Common Stock and 25,000,000 shares of
preferred stock, of which 89,799,920 shares of Common Stock, no shares of
preferred stock and 1,851,706 Options are issued and outstanding.  All issued
and outstanding shares of Kidville’s capital stock have been duly authorized and
validly issued in compliance with applicable Laws, and are fully paid and
nonassessable and free and clear of any and all Liens or third party rights and
of any restrictions on transfer.
 
5.6   Compliance with Securities Laws.
 
(a) Purchaser has provided or made available to Sellers copies of each of the
periodic reports and other documents filed by Kidville with the SEC.  Since
January 1, 2005, Kidville has filed all reports, documents and other information
required of it to be filed with the SEC (the “SEC Reports”).  The SEC Reports
were prepared in accordance with the requirements of the Securities Act or the
Exchange Act, as the case may be, and the rules and regulations of the SEC
thereunder applicable to such SEC Reports.  None of Kidville’s subsidiaries is
required to file any form, reports or other documents with the SEC.  No
disclosure included in any of the SEC Reports included any statement that, when
made or, if such SEC Reports were subsequently amended, when amended, contained
an untrue statement of a material fact or omitted to state a material fact
necessary in order to make the statements therein, in light of the circumstances
in which such statements were made, not materially misleading.
 
(b) Kidville has not been notified of any default or alleged default by Kidville
under any requirement of securities and corporate Laws.  Kidville has not
received any material comment letters that remain unresolved from any applicable
securities commissions or stock exchanges with respect to any SEC Reports or any
notice of investigation or similar notice from any such entities with respect to
any such documents or otherwise.
 
(c) The financial statements of Kidville included in all filed or publicly
available forms, reports, statements and documents since January 1, 2005 (the
“Kidville Financial Statements”) comply in all material respects with applicable
accounting requirements and all rules and regulations with respect thereto as in
effect at the time of filing. Such financial
 
 
 
32
 

--------------------------------------------------------------------------------

 
 
 
statements have been prepared in accordance with GAAP, and fairly present, in
all material respects, the financial condition, results of operations and cash
flows of Kidville as of the dates, and for the periods, indicated therein,
subject, in the case of unaudited statements, to normal, year-end audit
adjustments.
 
(d) Except as and to the extent reflected, disclosed or reserved against in the
latest audited financial statements included within the Kidville Financial
Statements (including the notes thereto) or as set forth in Schedule 5.6(d),
Kidville has not, since the date of such financial statements, incurred any
liabilities, whether absolute, accrued, contingent or otherwise, material to the
business, operations, assets, financial condition of Kidville which are required
by GAAP (consistently applied) to be disclosed in such financial statements or
the notes thereto, other than trade payables and accrued expenses incurred in
the ordinary course of business consistent with past practice.
 
(e) Promptly following the expiration of the restrictions on transferability
relating to the Shares set forth in the Lock-Up Agreement, and provided that at
such time the Shares are no longer “restricted securities” as that term is
defined in Rule 144 promulgated under the Securities Act or there is available
another exemption from registration of the Shares under the Securities Act, the
Kidville shall cause its counsel to issue an opinion, upon such counsel’s
receipt of an opinion certificate confirming the facts and circumstances
underlying such opinion, enabling the Sellers to have the legend described in
Section 4.28(c) removed from the stock certificates representing the Shares.
 
5.7   Absence of Certain Changes or Events.  Since the date of the latest
financial statements included within the forms, reports, statements and
documents filed under or in accordance with securities Laws, except as
disclosed:  (i) there has been no event, occurrence or development that,
individually or in the aggregate, has resulted in a Material Adverse Effect on
Kidville; and (ii) Kidville has not declared or made any dividend or
distribution of cash or other property to its shareholders, or purchased,
redeemed or made any agreements to purchase or redeem any shares of its capital
stock.
 
5.8   Litigation.  There is no pending or, to the Knowledge of the Purchaser or
Kidville, threatened Action against or affecting the Purchaser Kidville which is
material to the business, operations, assets or financial condition of Purchaser
or Kidville or any of their respective properties or assets before any
Governmental Entity.  Neither the Purchaser, Kidville nor any of their
respective assets or properties is subject to any Order restraining, enjoining
or otherwise prohibiting or making illegal any action by the Purchaser or
Kidville, this Agreement or any of the transactions contemplated hereby.  No
officer or director of the Purchaser or Kidville is a defendant in any Action
commenced by any stockholder of the Purchaser or Kidville with respect to the
performance of his or her duties as an officer or a director of the Purchaser or
Kidville under any applicable Law.
 
5.9   Compliance with Laws.  To the Knowledge of Purchaser and Kidville, neither
is in violation of, nor has either violated and, is neither is under
investigation with respect to any possible violation of, and has not been
threatened to be charged with any violation of, any Order or Law applicable to
the Purchaser which could reasonably be expected to give rise to a Material
Adverse Effect.
 
 
 
33
 

--------------------------------------------------------------------------------

 
 
 
5.10   Board Recommendation.  The Purchaser’s board of directors, at a meeting
duly called and held on November 3, 2008, unanimously (a) determined that this
Agreement and the Ancillary Agreements and the transactions contemplated hereby
and thereby is fair to, and in the best interests of, the Purchaser, and
(b) approved this Agreement and the Ancillary Agreements and the transactions
contemplated hereby and thereby.
 
5.11   Environmental Matters.  The Purchaser and Kidville each holds all
permits, licenses and authorizations required under applicable Environmental
Laws and is in compliance with all terms, conditions and provisions of all such
permits, licenses and authorizations and all applicable Environmental Laws.  No
Releases of Hazardous Materials have occurred at, from, in, to, on or under any
property currently or formerly owned, operated or leased by the Purchaser or
Kidville or any predecessor thereof and no Hazardous Materials are present in,
on, about or migrating to or from any such property which could result in any
Liability to the Sellers.  Neither the Purchaser, Kidville nor any predecessor
thereof has transported or arranged for the treatment, storage, handling,
disposal, or transportation of any Hazardous Material to any off-site location
which could result in any Liability to the Purchaser or Kidville.
 
5.12   Customers, Vendors and Suppliers.  There is no actual or, to the
Knowledge of the Purchaser or Kidville, threatened termination, cancellation,
limitation or any modification or change in business relationship of the
Purchaser or Kidville with any customer or group of customers of its respective
business.  Within the six-month period prior to the date hereof, neither the
Purchaser not Kidville has not received any notice from any vendor or supplier
of an item material to the Purchaser’s or Kidville’s business that such vendor
or supplier will not continue to make deliveries on the same price, quality and
delivery terms and conditions consistent with past practices of such vendor or
supplier.
 
5.13   Foreign Corrupt Practices.  Neither any Purchaser, Kidville nor any
director, officer, agent, employee or other Person acting on behalf of' either
Purchaser or Kidville has, in the course of its actions for, or on behalf of
Purchaser or Kidville (i) used any corporate funds for any unlawful
contribution, gift, entertainment on other unlawful expenses relating to
political activity; (ii) made any direct or indirect unlawful payment to any
foreign or domestic government official or employee from corporate funds; (iii)
violated or is in violation of' any provision of the United States Foreign
Corrupt Practices, kickback; or (iv) made other unlawful payment to any foreign
or domestic government official or employee.
 
5.14   Disclosure.  No representation or warranty on the part of the Purchaser
or Kidville contained in this Agreement, and no statement contained in any of
the Schedules or in any certificate, list or other writing furnished to the
Sellers pursuant to any provisions of this Agreement, including pursuant to
Article VII hereof, contains any untrue statement of a material fact or omits to
state a material fact necessary in order to make the statements herein or
therein, in light of the circumstances under which they were made, not
misleading.
 
5.15   Brokers’ Fees.  No agent, broker, finder, investment banker, financial
advisor or other Person will be entitled to any fee, commission or other
compensation in connection with any of the transactions contemplated by this
Agreement on the basis of any act or statement made by the Purchaser or
Kidville, any of its Affiliates, or any investment banker, financial
 
 
 
34
 

--------------------------------------------------------------------------------

 
 
 
advisor, attorney, accountant or other Person retained by or acting for or on
behalf of the Purchaser, Kidville or any such Affiliate.
 
ARTICLE VI
COVENANTS; ADDITIONAL AGREEMENTS
 
 
6.1   Stockholder Approval.  The Sellers, acting through their respective
Boards, shall, as promptly as possible following the date hereof and in
consultation with the Purchaser, take all action necessary in accordance with
the California Corporation Law and its certificate of incorporation and bylaws
to (a) obtain the Stockholder Approval and (b) include in the notice mailed to
the Stockholder the unanimous recommendation of the Board that the Stockholder
vote in favor of the approval and adoption of this Agreement and the Ancillary
Agreements and the transactions contemplated hereby and thereby.
 
6.2   Notices and Consents.  Each of the Sellers will (a) give any notices to
any Person in connection with the transactions contemplated hereby that the
Purchaser reasonably may request, and (b) use its best efforts to obtain all
consents to the performance by such Seller of its obligations under this
Agreement or to the consummation of the transactions contemplated hereby as are
required under any Contract to which such Seller is a party or by which any of
its assets and properties are bound.  Each such consent shall:  (i) be in form
and substance reasonably satisfactory to the Purchaser in its sole discretion,
(ii) not be subject to the satisfaction of any condition that has not been
satisfied or waived and (iii) be in full force and effect.
 
6.3   Operation of the Business.  Except as otherwise set forth herein or on
Schedule 6.3, during the period commencing on the date hereof and ending on the
Closing Date, the Sellers will not engage in any practice, take any action or
enter into any transaction outside of the ordinary course of business consistent
with past practice.  Without limiting the generality of the foregoing, the
Sellers shall not take any action or enter into any transaction which would
result in:
 
(a) any amendment or other modification of the certificate of incorporation or
bylaws of either Seller;
 
(b) (i) any incurrence, assumption or guaranty by a Seller of any Indebtedness,
(ii) any loan made by a Seller to any Person or (iii) any voluntary purchase,
cancellation, prepayment or complete or partial discharge in advance of a
scheduled payment date with respect to, or waiver of any right of a Seller
under, any Indebtedness of or owing to a Seller, other than (in the case of this
clause (iii)) in the ordinary course of business in amounts and on terms
consistent with past practice;
 
(c) any damage, destruction or other casualty Loss (whether or not covered by
insurance) affecting the Business or any of the Assets;
 
(d) any revaluation in any material respect of any of the Assets;
 
 
 
35
 

--------------------------------------------------------------------------------

 
 
(e) any material change in any pricing, investment, accounting, financial,
reporting, inventory, credit or allowance practice or policy of a Seller;
 
(f) any (i) grant of, or agreement to grant under certain circumstances, any
severance or termination pay to any director, officer or employee of a Seller,
(ii) entering into of any employment, deferred compensation or other similar
agreement (or any amendment to any such existing agreement) with any director,
officer or employee of a Seller, (iii) increase in benefits payable under any
existing severance or termination pay policies or employment agreements or
(iv) increase in compensation, bonus or other benefits payable to directors,
officers or employees of a Seller;
 
(g) any cancellation, modification, termination or grant of a waiver of any
provision of any Permit or Contract to which a Seller is a party, or any written
or oral notification to a Seller that any party to any such arrangement intends
to cancel or not renew such arrangement beyond its expiration date as in effect
on the date hereof;
 
(h) any failure to pay or satisfy when due any obligation of a Seller;
 
(i) the making of any election with respect to Taxes or the settling or
compromising of any Tax Liability;
 
(j) any acquisition or disposition of any business or any asset or property from
or to any Person (whether by merger, consolidation or otherwise) by a Seller;
 
(k) any incurrence of any Lien, other than a Permitted Lien, on any of the
Assets or any other material assets or properties of a Seller;
 
(l) the entering into of any settlement of any litigation affecting a Seller;
 
(m) the making of any capital expenditure or commitment for additions to
property, plant or equipment to be used or held for use in the conduct of the
Business;
 
(n) the entering into any transaction with any officer, director or Affiliate of
a Seller; or
 
(o) the entering into of any agreement or commitment to do any of the foregoing.
 
The Sellers shall use their respective best efforts to preserve its existing
relationships with all parties to the Assigned Contracts including, without
limitation, authors, vendors, suppliers and customers, and to preserve the
goodwill and value of the Concept.
 
6.4   Full Access.  Subject to the terms and conditions of the Non-Disclosure
Agreement, the Sellers will permit the Purchaser, any of its Affiliates and any
of their respective Representatives to have full access at all times, in a
manner so as not to interfere unreasonably with the normal business operations
of the Sellers, to all premises, properties, personnel, books, records
(including Tax records), Contracts and documents of or pertaining to the
Sellers.  Without limiting the immediately preceding sentence, in order to
assure an orderly
 
 
 
36
 

--------------------------------------------------------------------------------

 
 
transition following the Closing, the Sellers agrees to make available to the
Purchaser, at the Purchaser’s reasonable request: (a) computer-generated
customer lists and recent sales history worldwide respecting the Assets, (b)
copies of books, records and other data related to sales of the Concept,
including without limitation royalty payments and rates and author advances and
payments due under the Assigned Contracts, and (c) data relating to rights and
permissions respecting the Concept, whether granted by or to the Sellers.
 
6.5   Notice of Developments.  Each party hereto will give prompt written notice
to the other parties hereto of any event which could reasonably be expected to
give rise to a Material Adverse Effect or could reasonably be expected to cause
a breach of any of its representations, warranties, covenants or other
agreements contained herein.  No disclosure by any party pursuant to this
Section 6.5 shall be deemed to amend or supplement any Schedule, or to prevent
or cure any misrepresentation, breach of warranty or breach of covenant or other
agreement.
 
6.6   No Solicitation.  From and after the date of this Agreement, until the
earlier of the Closing or the termination of this Agreement pursuant to Article
VIII, the Stockholder and the Sellers shall not, and the Sellers shall cause
their respective officers, directors, employees, agents, representatives,
advisors and other stockholders not to, (a) solicit, initiate or encourage
(including by way of furnishing information), or take any other action to
facilitate the submission of any inquiry, proposal or offer from any Person
relating to (i) any purchase, lease, pledge, license or other acquisition of any
of the assets of the Sellers or of any capital stock or options of, or other
equity interests in, the Sellers, whether by any merger, consolidation, business
combination, asset sale, stock issuance, recapitalization, reorganization,
liquidation, dissolution or any other transaction (other than the transactions
contemplated hereby), or (ii) any other transaction the consummation of which
could reasonably be expected to impede, interfere with, prevent or delay the
transactions contemplated hereby or which would or could reasonably be expected
to dilute the benefits to the Purchaser of the transactions contemplated hereby
(collectively, “Transaction Proposals”), (b) agree to or endorse any Transaction
Proposal, or (c) enter into or participate in any discussions or negotiations
regarding any Transaction Proposal, or furnish to any other Person any
information with respect to any Transaction Proposal or the Business, or
otherwise cooperate in any way with, or assist, participate in, facilitate or
encourage, any effort or attempt by any other Person to submit or otherwise act
in furtherance of a Transaction Proposal.  Without limiting any of the foregoing
provisions of this Section 6.6, it is understood that any violation of the
restrictions set forth in this Section 6.6 by any stockholder (other than either
Stockholder), director or executive officer of either of the Sellers or by any
investment banker, financial adviser, attorney, accountant or other
Representative of either of the Sellers shall be deemed to be a breach of this
Section 6.6 by the Sellers.
 
6.7   Employees.  
 
(a) Hiring of Employees.  Kidville shall offer employment as of the Closing Date
to those Employees of the Sellers set forth on Schedule 6.7(a) on terms and
conditions determined by the Purchaser, but with initial compensation (whether
salary or hourly) at no less than what they are currently receiving from
Seller.  Prior to the date hereof, the Sellers have provided the Purchaser
reasonable access to the Employees and, to the extent permitted by
 
 
 
37
 

--------------------------------------------------------------------------------

 
 
 
applicable Law, such information regarding such Employees as is contained in
personnel records, for purposes of permitting the Purchaser to determine which
Employees to offer to employ.  All such Employees who accept such offer of
employment and thereafter commence work with the Purchaser are referred to
herein as “Transferred Employees”.
 
(b) Liabilities.  The Sellers shall each retain, and the Purchaser shall have no
responsibility for, any and all Liabilities that have arisen or may arise with
respect to (i) any Benefit Plan, (ii) any Employee or former employee who is not
a Transferred Employee, and (iii) any Transferred Employee to the extent
attributable to events or circumstances occurring or existing on or prior to the
Closing Date (including Liabilities relating to stay or severance payments).
 
(c) Welfare Claims.  Without limiting the scope of Section 6.7(b), the Sellers
shall each retain and be responsible for (i) claims for workers compensation or
for the type of benefits described in section 3(1) of ERISA (whether or not
covered by ERISA) that are incurred on or prior to the Closing Date by
Transferred Employees, and (ii) claims relating to COBRA coverage attributable
to “qualifying events” occurring on or prior to the Closing Date with respect to
any Transferred Employees and their beneficiaries and dependents.  The Purchaser
shall be solely responsible for (x) disability benefits and workers compensation
benefits for Transferred Employees for claims incurred after the Closing Date,
and (y) claims relating to COBRA coverage attributable to “qualifying events”
occurring after the Closing Date with respect to Transferred Employees and their
beneficiaries and dependents.  For purposes of this Section 6.7(c), a medical or
dental claim shall be considered incurred when the medical services are rendered
or medical supplies are provided, and not when the condition arose; provided,
however, that claims relating to a hospital confinement that commences on or
prior to the Closing Date but continues thereafter shall be treated as incurred
on or prior to the Closing Date.  A disability or workers compensation claim
shall be considered incurred on or prior to the Closing Date if the injury or
condition giving rise to the claim occurs on or prior to the Closing Date.
 
(d) Certain Benefits.  The Sellers shall each provide each Transferred Employee
with the following:  (i) full vesting of any award or benefit under any Benefit
Plan where such vesting was otherwise conditioned upon the future performance of
services with either Seller, including under any Benefit Plan that is intended
to be tax-qualified under section 401(a) of the Code and under any related
non-qualified plan, (ii) payment, on or before the Closing Date, of any annual
bonus award that such employee would have earned under the Sellers’ respective
bonus programs for the fiscal year in which the Closing occurs, assuming maximum
performance was achieved, but prorated to reflect the portion of the year
actually worked for such Seller, as set forth on Schedule 6.7(d), and
(iii) payment, on or before the Closing Date hereof, of any accrued but unused
vacation days, as set forth on Schedule 6.7(d).
 
(e) No Employee Rights; Termination or Modification of Plans.  Nothing in this
Section 6.7, express or implied, shall confer upon any Employee, or any legal
representative or beneficiary thereof, any rights or remedies, including any
right to employment or continued employment for any specified period, or
compensation or benefits of any nature or kind whatsoever under this
Agreement.  Nothing in this Section 6.7, expressed or implied, shall be
 
 
 
38
 

--------------------------------------------------------------------------------

 
 
construed to prevent the Purchaser from terminating or modifying to any extent
or in any respect any benefit plan that the Purchaser may establish or maintain.
 
6.8   Tax Matters.   
 
(a) The Sellers shall each, and shall cause their respective Affiliates to,
provide the Purchaser with such cooperation, assistance and information as it
may reasonably request in respect of Taxes relating to the Assets, the
preparation of any Tax Return, including Returns relating to Transfer Taxes,
amended Tax Returns or claim for refund in respect of the Assets, or the
participation in or conduct of any audit or other examination by any Taxing
Authority or judicial or administrative proceeding relating to liability for
Taxes relating to the Assets.  Such cooperation and information shall include
(i) providing copies of all relevant portions of relevant Tax Returns, together
with relevant accompanying schedules and relevant work papers, relevant
documents relating to rulings or other determinations by taxing authorities and
relevant records concerning the ownership and Tax basis of property, which the
Sellers may possess or control, and (ii) making employees or agents available on
a mutually convenient basis to provide explanations of any documents or
information provided.  For a period that is equal to the longer of (x) six years
and (y) the expiration of all relevant statutes of limitation, the Sellers shall
retain all relevant tax documents, including prior years’ Tax Returns,
supporting work schedules and other records or information that may be relevant
to such Tax Returns and shall not destroy or otherwise dispose of any such
records without the prior written consent of the Purchaser.
 
(b) All applicable Transfer Taxes imposed in connection with this Agreement and
the transactions contemplated hereby shall be borne by the Sellers, and the
Sellers and the Stockholder shall jointly and severally indemnify, defend, and
hold harmless the Purchaser and its Affiliates with respect to such Transfer
Taxes.  The Sellers and the Purchaser shall file all necessary documentation and
Tax Returns with respect to such Transfer Taxes.
 
(c) The Sellers acknowledge and agree that the purchase of the Assets hereunder
is an “applicable asset acquisition” within the meaning of section 1060(c) of
the Code.
 
6.9   Corporate Name.  After the Closing, neither of the Sellers nor any of
their respective current or future Affiliates will use or operate under a name
including the terms “JWT”, “JW Tumbles” or any variation or modification
thereof.  As soon as possible following the Closing, the Sellers and the
Stockholder will take all actions necessary to cause the name of each of the
Seller and each Affiliate of either of them, the name of which contains the name
“JWT”, “JW Tumbles” or any variation or modification thereof, to be changed to a
name that is not similar to or in any manner subject to confusion with its
present name.
 
6.10   Confidentiality.  From and after the Closing Date, the Sellers and the
Stockholder shall, and shall cause their Affiliates and their respective
officers, directors, employees and advisors (collectively, the “Recipients”) to,
keep confidential any information relating to the Assets or the Business, except
for any such information that (a) is available to the public on the Closing
Date, (b) thereafter becomes available to the public other than as a result of a
disclosure by the Sellers, the Stockholder or any of their respective
Recipients, or (c)
 
 
 
39
 

--------------------------------------------------------------------------------

 
 
 
is or becomes available to the Sellers, the Stockholder or any of their
respective Recipients on a non-confidential basis from a source that to the
Sellers’ or such Stockholder’s or Recipient’s knowledge, as applicable, is not
prohibited from disclosing such information to the Sellers or Stockholder or
Recipient by a legal, contractual or fiduciary obligation to any other
Person.  Should either Seller, any Stockholder or any such Recipient be required
to disclose any such information in response to an Order or as otherwise
required by Law or administrative process, it or he shall inform the Purchaser
in writing of such request or obligation as soon as possible after the Sellers
or Stockholder or Recipient, as applicable, is informed of it and, if possible,
before any information is disclosed, so that a protective order or other
appropriate remedy may be obtained by the Purchaser.  If either Seller or the
Stockholder or Recipient is obligated to make such disclosure, it shall only
make such disclosure to the extent to which it is so obligated, but not further
or otherwise.
 
6.11   Further Assurances; Post-Closing Cooperation.
 
(a) At any time or from time to time after the Closing, at the Purchaser’s
request and without further consideration, the Sellers shall execute and deliver
to the Purchaser such other instruments of sale, transfer, conveyance,
assignment and confirmation, provide such materials and information and take
such other actions as the Purchaser may reasonably deem necessary or desirable
in order more effectively to transfer, convey and assign to the Purchaser, and
to confirm the Purchaser’s title to, all of the Assets, and, to the full extent
permitted by Law, to put the Purchaser in actual possession and operating
control of the Assets and to assist the Purchaser in exercising all rights with
respect thereto, and otherwise to cause the Sellers to fulfill its obligations
under this Agreement and the Ancillary Agreements.
 
(b) Subject to Section 6.8(a), following the Closing, each party hereto will
afford the other parties, their counsel and their accountants, during normal
business hours, reasonable access to the books, records and other data relating
to the Business in its possession with respect to periods prior to the Closing
and the right to make copies and extracts therefrom, to the extent that such
access may be reasonably required by the requesting party in connection with (i)
the determination or enforcement of rights and obligations under this Agreement
or the Ancillary Agreements, (ii) compliance with the requirements of any
Governmental or Regulatory Authority, (iii) the determination or enforcement of
the rights and obligations of any Indemnified Party or (iv) in connection with
any actual or threatened Action.  Subject to Section 6.8(a), for a period
extending six years after the Closing Date, no party hereto shall destroy or
otherwise dispose of any such books, records and other data unless such party
shall first offer in writing to surrender such books, records and other data to
the other parties hereto and such other parties shall not agree in writing to
take possession thereof during the ten-day period after such offer is
made.  Notwithstanding anything to the contrary contained in this
Section 6.11(b), if the parties hereto are in an adversarial relationship in
litigation or arbitration, the furnishing of information, documents or records
in accordance with Section 6.11(b) shall be subject to applicable rules relating
to discovery.
 
(c) Following the Closing, (i) the Sellers shall promptly remit to the Purchaser
any checks, cash, payments, mail or other communications relating to the Assets
and the Assumed Liabilities that are received by the Sellers after the Closing,
and (ii) the Purchaser shall promptly remit to the appropriate Seller any
checks, cash, payments, mail or other
 
 
 
40
 

--------------------------------------------------------------------------------

 
 
 
communications relating to the Excluded Assets or Retained Liabilities that are
received by the Purchaser after the Closing.
 
6.12   Delivery.  Within ten Business Days following the Closing Date, the
Sellers shall, and shall cause or instruct any third party in possession of any
Assets to, make available to the Purchaser at the location(s) where the Business
is currently operated by Sellers, at the Sellers’ expense and in accordance with
the Purchaser’s instruction, the Assets, including (a) the Assigned Contracts,
(b) editorial, production (including photoscans, illustrations files,
typesetting files, files for custom published products and other work-in-process
materials), manufacturing, subsidiary rights, correspondence and permission
files, (c) computer-generated customer lists and recent sales history worldwide,
(d) copyright and trademark registration certificates and any related
application files, (e) books, records and other data related to the Concept,
including records relating to sales of products and services, royalty payments
and advances and payments due under the Assigned Contracts, (f) a schedule and
copies of all rights and permissions respecting the Business, whether granted by
or to the Sellers, and (g) the Inventory.
 
6.13   Refunds and Returns.  The Sellers shall accept returns of all products
sold and shipped by it prior to the Closing Date and the Sellers shall pay
refunds to the Purchaser’s customers in connection therewith and for services
performed prior to the Closing Date in accordance with the Sellers’ return
policies attached as Schedule 4.27(b) hereto.  The Purchaser shall forward to
the Sellers any return of any product received by the Purchaser but sold and
shipped by the Sellers prior to the Closing Date and the Sellers shall pay any
refunds in connection therewith.  In the event that it is unclear as to whether
a the Liability relative to a refund or return should be borne by the Sellers or
Purchaser, the Purchaser shall (1) first consult with the Sellers and obtain its
comments and input as to whether such products or services were sold and shipped
or performed prior to the Closing Date by the Sellers or after the Closing Date
by the Purchaser, and (2) after having obtained the Sellers’ comments and input,
allocate the Liability in a good faith manner, taking into account all
reasonable comments and input of the Sellers. The Purchaser may also, at the
request of the Sellers, contact the customer(s) requesting a refund to obtain
its comments and input.
 
6.14   Work-in-Process.  Promptly following the Closing Date, the Sellers will
request all vendors or other suppliers who are currently performing or who have
performed work of any kind in connection with the Concept, including without
limitation the vendors and suppliers set forth on Schedule 4.27(a), in each case
for which the Sellers will remain liable pursuant to Section 2.3, to submit
bills to the Sellers for the amounts payable by the Sellers pursuant to Section
2.3.   
 
6.15   Noncompetition.  
 
(a) The Sellers covenant and agree that for the five-year period immediately
following the Closing Date it will refrain from, directly or indirectly through
any Subsidiary, Affiliate, partnership, joint venture or agent, for its own
account or as an owner, stockholder, operator, manager, advisor or consultant of
or to any Person:  (i) employing, engaging or seeking to employ or engage any
Transferred Employee(s) or any other Person who at or prior to the Closing had
been an employee of either Seller, the Purchaser or any of their respective
 
 
 
41
 

--------------------------------------------------------------------------------

 
 
 
Affiliates, unless such employee (A) resigns voluntarily (without any
solicitation from either Seller or any of their respective Affiliates) or (B) is
terminated by the Purchaser or any of its Affiliates after the Closing Date;
(ii) participating or engaging in (other than through the ownership of 5% or
less of any class of securities registered under the Exchange Act), or otherwise
lending assistance (financial or otherwise) to any Person participating or
engaged in, any of the lines of business which comprised the Business on the
Closing Date in any jurisdiction in which the Sellers participated or engaged in
such lines of business on the Closing Date; or (iii) otherwise competing with
the Business as conducted by the Purchaser anywhere in the United States.
 
(b) The parties hereto recognize that the Laws and public policies of various
jurisdictions may differ as to the validity and enforceability of covenants
similar to those set forth in this Section 6.15.  It is the intention of the
parties that the provisions of this Section 6.16 be enforced to the fullest
extent permissible under the Laws and policies of each jurisdiction in which
enforcement may be sought, and that the unenforceability (or the modification to
conform to such Laws or policies) of any provisions of this Section 6.15 shall
not render unenforceable, or impair, the remainder of the provisions of this
Section 6.15.  Accordingly, if at the time of enforcement of any provision of
this Section 6.15 a court of competent jurisdiction holds that the restrictions
stated herein are unreasonable under circumstances then existing, the parties
hereto agree that the maximum period, scope or geographic area reasonable under
such circumstances will be substituted for the stated period, scope or
geographical area and that such court shall be allowed to revise the
restrictions contained herein to cover the maximum period, scope and
geographical area permitted by Law.
 
6.16           Financial Support of the Business Post-Closing.   In support of
the Business, Purchaser agrees to make $250,000 available to the operation of
the Business.
 
ARTICLE VII
CONDITIONS TO OBLIGATION TO CLOSE
 
7.1   Conditions to Closing by the Purchaser.  The obligation of the Purchaser
to effect the transactions contemplated hereby is subject to the satisfaction or
waiver by the Purchaser of each of the following conditions:
 
(a) The representations and warranties of the Sellers and the Stockholder set
forth in this Agreement shall be true and correct in all material respects, with
respect to representations and warranties not qualified by materiality, or in
all respects, with respect to representations and warranties qualified by
materiality, as of the date of this Agreement and as of the Closing Date as
though made on and as of the Closing Date.
 
(b) The Sellers and the Stockholder shall have performed in all material
respects the covenants required to be performed by them under this Agreement at
or prior to the Closing Date.
 
(c) The board of directors of the Purchaser shall have approved this Agreement
and the Ancillary Agreements and the transactions contemplated hereby and
thereby.
 
 
 
42
 

--------------------------------------------------------------------------------

 
 
(d) This Agreement and the Ancillary Agreements and the transactions
contemplated hereby and thereby shall have been approved by the Board and shall
have received Stockholder Approval.
 
(e) The Sellers shall have delivered to the Purchaser all consents to the
performance by the Sellers of their obligations under this Agreement and the
Ancillary Agreements or to the consummation of the transactions contemplated
hereby and thereby as are required under any Contract to which the Sellers are a
party or by which any of its assets or properties are bound, including those
Contracts listed on Schedule 7.1(e).  Each such consent shall:  (i) be in form
and substance satisfactory to the Purchaser in its sole discretion, (ii) not be
subject to the satisfaction of any condition that has not been satisfied or
waived and (iii) be in full force and effect.
 
(f) Since the date hereof, there shall not have been any event, occurrence or
development that has caused, or could reasonably be expected to cause, a
Material Adverse Effect.
 
(g) Each of the Sellers and the Stockholder shall have executed and delivered
each of the Ancillary Agreements to which it is a party.
 
(h) There shall be no effective or pending Law or Order that would prohibit the
Closing, and the Sellers and the Stockholder shall have obtained all necessary
approvals of any Governmental Entities in connection with the transactions
contemplated hereby and by the Ancillary Agreements.
 
(i) The Sellers shall have delivered to the Purchaser a duly completed and
executed certification pursuant to Section 1.445-2 of the Treasury regulations
certifying that neither Seller is a foreign person.
 
(j) The Sellers shall have delivered to the Purchaser an opinion of its counsel
in the form attached hereto as Exhibit G.
 
(k) The Purchaser shall have received releases and UCC-3 termination statements,
in each case in recordable form, from all Persons holding Liens on the Assets.
 
(l) The Sellers shall have delivered each of the items described in Section 3.2.
 
(m) The Stockholder and Kidville shall have entered into an employment
agreement, the terms of which being acceptable to Kidville.
 
7.2   Conditions to Closing by the Sellers.  The obligation of the Sellers to
effect the Transactions is subject to the satisfaction or waiver by the Sellers
of each of the following conditions:
 
(a) The representations and warranties of the Purchaser set forth in this
Agreement shall be true and correct in all material respects, with respect to
representations and warranties not qualified by materiality, or in all respects,
with respect to representations and
 
 
 
43
 

--------------------------------------------------------------------------------

 
 
 
warranties qualified by materiality, in each case as of the date of this
Agreement and as of the Closing Date as though made on and as of the Closing
Date.
 
(b) The Purchaser shall have performed in all material respects the covenants
required to be performed by it under this Agreement at or prior to the Closing
Date.
 
(c) This Agreement and the Ancillary Agreements and the transactions
contemplated hereby and thereby shall have received Stockholder Approval.
 
(d) The Purchaser shall have executed and delivered each of the Ancillary
Agreements to which it is a party.
 
(e) The board of directors of the Purchaser shall have approved this Agreement
and the Ancillary Agreements and the transactions contemplated hereby and
thereby.
 
(f) There shall be no effective or pending Law or Order that would prohibit the
Closing, and the Purchaser shall have obtained all necessary approvals of any
Governmental Entities in connection with the transactions contemplated hereby
and by the Ancillary Agreements.
 
(g) The Purchaser shall have delivered each of the items described in
Section 3.3.
 
(h) The Stockholder and Kidville shall have entered into an employment
agreement, the terms of which being acceptable to the Stockholder.
 
 
ARTICLE VIII
TERMINATION
 
 
8.1   Termination of Agreement.  Any party hereto may terminate this Agreement
prior to the Closing by written notice to the other party hereto as follows:
 
(a) by mutual written consent at any time prior to the Closing;
 
(b) by either the Purchaser or the Sellers, if any Governmental Entity shall
have issued an Order or taken any other action permanently enjoining,
restraining or otherwise prohibiting the transactions contemplated hereby and
such Order or other action shall have become final and nonappealable;
 
(c) by either the Purchaser or the Sellers, if the transactions contemplated
hereby shall not have been consummated on or before the date that is 120 days
following the date hereof (other than due to the failure of the party seeking to
terminate this Agreement to perform any obligations under this Agreement
required to be performed at or prior to the Closing or to satisfy any Closing
condition);
 
 
44
 

--------------------------------------------------------------------------------

 
 
 
(d) by the Purchaser, if any Seller or Stockholder shall have breached any of
its or his representations and warranties or any covenant or other agreement to
be performed by it or him and such breach is incapable of being cured or is not
cured within ten days of receipt of written notice thereof from the Purchaser;
or
 
(e) by the Sellers, if the Purchaser shall have breached any of its
representations and warranties or any covenant or other agreement to be
performed by it and such breach is incapable of being cured or is not cured
within ten days of receipt of written notice thereof from the Sellers.
 
8.2   Effect of Termination.  In the event of termination of this Agreement by
either the Sellers or the Purchaser as provided in Section 8.1, this Agreement
shall forthwith become void and have no effect, without any Liability on the
part of the Purchaser, the Sellers or the Stockholder; provided, however, that
the provisions of Article IX, Article X, this Section 8.2 and the Non-Disclosure
Agreement shall survive any termination hereof pursuant to Section 8.1.  Nothing
contained in this Section 8.2 shall relieve any party hereto of Liability that
it may have for any breach of any representation, warranty, covenant or
agreement set forth in this Agreement prior to any termination pursuant to
Section 8.1. Notwithstanding anything in this Agreement to the contrary, if this
Agreement shall be terminated pursuant to Section 8.1(d), the Sellers shall
reimburse the Purchaser for all reasonable out-of-pocket costs and expenses,
including the reasonable fees and expenses of investment banks, accountants,
legal counsel and other Representatives incurred by the Purchaser in connection
with this Agreement or the transactions contemplated hereby, and the expenses of
any litigation incurred in connection with collecting the fees and other amounts
provided for in this Section.
 
 
ARTICLE IX
INDEMNIFICATION
 
9.1   Indemnification Obligations.
 
(a) Indemnification by the Sellers and the Stockholder.  The Sellers and the
Stockholder shall, jointly and severally, indemnify, defend and hold harmless
the Purchaser and its officers, directors, employees, agents and Affiliates
against any and all Losses suffered, incurred or sustained by any of them or to
which any of them becomes subject, resulting from, arising out of or relating to
(i) any misrepresentation or breach of representation or warranty on the part of
either Seller or the Stockholder contained in this Agreement, (ii) any
nonfulfillment of or failure to perform any covenant or agreement on the part of
either Seller or the Stockholder contained in this Agreement and (iii) in the
event that the Closing occurs, the Retained Liabilities.
 
(b) Indemnification by the Purchaser and Kidville.  The Purchaser and Kidville
shall indemnify, defend and hold harmless the Sellers and its officers,
directors, employees, agents and Affiliates and the Stockholder, against any and
all Losses suffered, incurred or sustained by any of them or to which any of
them becomes subject, resulting from, arising out of or relating to (i) any
misrepresentation or breach of representation or warranty on the part of the
Purchaser or Kidville contained in this Agreement, (ii) any nonfulfillment of or
 
 
 
45
 

--------------------------------------------------------------------------------

 
 
 
failure to perform any covenant or agreement on the part of the Purchaser or
Kidville contained in this Agreement and (iii) in the event that the Closing
occurs, the Assumed Liabilities, including, but not limited to, the personal
guaranties signed by Ash Robinson and Melissa Woods for the Carmel Valley
location and by Ash Robinson and Heather Erickson for the Point Loma location.
 
9.2   Method of Asserting Claims.  Claims for indemnification by an Indemnified
Party under Section 9.1 will be asserted and resolved as follows:
 
(a) Third-Party Claims.  In the event that any claim or demand in respect of
which an Indemnified Party might seek indemnification under Section 9.1 is
asserted against or sought to be collected from such Indemnified Party by a
Person other than the Sellers, the Stockholder, the Purchaser or any of their
respective Affiliates (a “Third-Party Claim”), the Indemnified Party shall
deliver a Claim Notice with reasonable promptness to the Indemnifying Party.  If
the Indemnified Party fails to provide the Claim Notice with reasonable
promptness after the Indemnified Party receives notice of such Third-Party
Claim, the Indemnifying Party will not be obligated to indemnify the Indemnified
Party with respect to such Third-Party Claim to the extent that the Indemnifying
Party’s ability to defend is actually prejudiced by such failure of the
Indemnified Party.  The Indemnifying Party will notify the Indemnified Party as
soon as practicable within the Dispute Period whether the Indemnifying Party
accepts or disputes its liability to the Indemnified Party under Section 9.1 and
whether the Indemnifying Party desires, at its sole cost and expense, to defend
the Indemnified Party against such Third-Party Claim.
 
(i) Defense by Indemnifying Party.  If the Indemnifying Party notifies the
Indemnified Party within the Dispute Period that the Indemnifying Party desires
to defend the Indemnified Party with respect to the Third-Party Claim pursuant
to this Section 9.2, then the Indemnifying Party will have the right to defend,
with counsel reasonably satisfactory to the Indemnified Party, at the sole cost
and expense of the Indemnifying Party, such Third-Party Claim by all appropriate
proceedings, which proceedings will be vigorously and diligently prosecuted or
defended by the Indemnifying Party to a final conclusion or will be settled at
the discretion of the Indemnifying Party (but only with the prior written
consent of the Indemnified Party in its sole discretion in the case of any
settlement that provides for any relief other than the payment of monetary
damages or that provides for the payment of monetary damages as to which the
Indemnified Party will not be indemnified in full pursuant to Section
9.1).  Subject to the immediately preceding sentence, the Indemnifying Party
will have full control of such defense and proceedings, including any compromise
or settlement thereof; provided, however, that (A) the Indemnified Party may, at
the cost and expense of the Indemnifying Party, at any time prior to the
Indemnifying Party’s delivery of the notice referred to in the first sentence of
this Section 9.2(a)(i), file any motion, answer or other pleadings or take any
other action that the Indemnified Party reasonably believes to be necessary or
appropriate to protect its interests and (B) the Sellers, in their capacity as
the Indemnifying Party, shall not settle or compromise any Third-Party Claim
that relates to Taxes if such settlement or compromise would result in any Tax
detriment to the Purchaser or any of its Affiliates without the prior written
consent of the Indemnified Party.  If requested by the Indemnifying Party, the
Indemnified Party will, at the sole cost and expense of the Indemnifying Party,
provide reasonable cooperation to the Indemnifying Party in contesting any
Third-Party Claim that the Indemnifying Party elects to
 
 
 
 
46
 

--------------------------------------------------------------------------------

 
 
 
contest.  Notwithstanding anything else contained in this Section 9.2(a)(i), the
Purchaser shall defend and control, pursuant to Section 9.2(a)(ii), any
Third-Party Claim that relates to Taxes for which it may be the Indemnified
Party.
 
(ii) Defense by Indemnified Party.  If the Indemnifying Party fails to notify
the Indemnified Party within the Dispute Period that the Indemnifying Party
desires to defend the Third-Party Claim, if the Indemnifying Party gives such
notice but any time thereafter fails to prosecute or defend vigorously and
diligently or settle the Third-Party Claim, or if the Indemnifying Party fails
to give any notice whatsoever within the Dispute Period, then the Indemnified
Party will have the right to defend, at the sole cost and expense of the
Indemnifying Party (including, with respect to Tax matters, internal costs and
expenses of the Purchaser, as the Indemnified Party), the Third-Party Claim by
all appropriate proceedings, which proceedings will be prosecuted by the
Indemnified Party in good faith or will be settled at the discretion of the
Indemnified Party.  The Indemnified Party will have full control of such defense
and proceedings, including any compromise or settlement thereof; provided,
however, that if requested by the Indemnified Party, the Indemnifying Party
will, at the sole cost and expense of the Indemnifying Party, provide reasonable
cooperation to the Indemnified Party and its counsel in contesting any
Third-Party Claim which the Indemnified Party is contesting.  Notwithstanding
the foregoing provisions of this Section 9.2, if the Indemnifying Party has
notified the Indemnified Party within the Dispute Period that the Indemnifying
Party disputes its liability hereunder to the Indemnified Party with respect to
such Third-Party Claim and if such dispute is resolved in all respects in favor
of the Indemnifying Party in the manner provided in Section 9.2(a)(iii), the
Indemnifying Party will not be required to bear the costs and expenses of the
Indemnified Party’s defense pursuant to this Section 9.2 or of the Indemnifying
Party’s participation therein at the Indemnified Party’s request.  The
Indemnifying Party may participate in, but not control, any defense or
settlement controlled by the Indemnified Party pursuant to this Section 9.2, and
the Indemnifying Party will bear its own costs and expenses with respect to such
participation.
 
(iii) Acceptance by Indemnifying Party.  If the Indemnifying Party notifies the
Indemnified Party that it accepts its indemnification liability to the
Indemnified Party with respect to the Third-Party Claim under Section 9.1 or
fails to notify the Indemnified Party within the Dispute Period whether the
Indemnifying Party disputes its liability to the Indemnified Party with respect
to such Third-Party Claim, the Loss identified in the Claim Notice will be
conclusively deemed a liability of the Indemnifying Party under Section 9.1 and
the Indemnifying Party shall pay the amount of such Loss to the Indemnified
Party on demand.  If the Indemnifying Party timely disputes its liability with
respect to such Third-Party Claim, the Indemnifying Party and the Indemnified
Party will proceed in good faith to negotiate a resolution of such dispute, and
if not resolved through negotiations within the Resolution Period, such dispute
shall be resolved by litigation in a court of competent jurisdiction.
 
(b) Non-Third Party Claims.  In the event any Indemnified Party should have a
claim under Section 9.1 against any Indemnifying Party that does not involve a
Third-Party Claim, the Indemnified Party shall deliver an Indemnity Notice with
reasonable promptness to the Indemnifying Party.  The failure or delay by any
Indemnified Party to give the Indemnity Notice shall not impair such party’s
rights hereunder except to the extent that the Indemnifying Party is actually
prejudiced by such failure or delay.  If the Indemnifying Party notifies the
 
 
 
47
 

--------------------------------------------------------------------------------

 
 
 
 
Indemnified Party that it does not dispute the claim described in such Indemnity
Notice or fails to notify the Indemnified Party within the Dispute Period
whether the Indemnifying Party disputes the claim described in such Indemnity
Notice, the Loss identified in the Indemnity Notice will be conclusively deemed
a liability of the Indemnified Party under Section 9.1 and the Indemnifying
Party shall pay the amount of such Loss to the Indemnified Party on demand.  If
the Indemnifying Party has timely disputed its liability with respect to such
claim, the Indemnifying Party and the Indemnified Party will proceed in good
faith to negotiate a resolution of such dispute and, if not resolved through
negotiations within the Resolution Period, such dispute shall be resolved by
litigation in a court of competent jurisdiction.
 
9.3   Further Items Relating to Indemnification.  Notwithstanding the foregoing,
the right of any Indemnified Party to indemnification under this Article IX
shall be subject to the following terms:
 
(a) For purposes of indemnification under this Article IX only, all
qualifications as to materiality or Material Adverse Effect contained in any
representation or warranty shall be disregarded.
 
(b) No party hereto shall be required to indemnify or hold harmless any Person
with respect to (i) any claim for indemnification pursuant to Sections 9.1(a) or
9.1(b), unless and until the Indemnified Parties’ aggregate Losses in respect of
all such claims exceed $10,000.
 
(c) In the event that the Closing occurs, the aggregate liability of the Sellers
and the Stockholder pursuant to clauses (i) and (ii) of Section 9.1(a) on the
one hand, and the Purchaser pursuant to clauses (i) and (ii) of Section 9.2(b)
on the other hand, for claims for indemnification under this Article IX shall
not exceed the Purchase Consideration.
 
(d) Any indemnity payment made under this Agreement following the Closing shall
be treated by the parties hereto as a purchase price adjustment, and the parties
agree to report such payments consistent therewith.
 
 
ARTICLE X
MISCELLANEOUS
 
 
10.1   Survival.  Notwithstanding any right of the Purchaser (whether or not
exercised) to investigate the affairs of the Sellers or the accuracy of the
representations and warranties of the Sellers and the Stockholder (or of the
Sellers to investigate those of the Purchaser) contained in this Agreement or
the waiver of any condition to Closing, each of the Purchaser (with respect to
the Sellers and the Stockholder) and the Sellers (with respect to the Purchaser)
has the right to rely fully upon the representations, warranties, covenants and
agreements of the other contained in this Agreement.  The representations,
warranties, covenants and agreements of the parties contained in this Agreement
and the Ancillary Agreements and any certificate or other document provided
hereunder or thereunder will terminate at the Closing, except that (a) the
representations and warranties made in Articles IV and V shall survive in full
force and effect until the third anniversary of the Closing Date; provided,
however, that (i) the representations and warranties made in Sections 4.1, 4.3
and the first sentence of Section 4.22
 
 
 
48
 

--------------------------------------------------------------------------------

 
 
 
shall survive indefinitely and (ii) the representations and warranties made in
Sections 4.10, 4.17 and 4.20 shall survive until the sixtieth day immediately
following the expiration of all applicable statutes of limitation; (b) the
covenants and agreements made in this Agreement or any of the Ancillary
Agreements that are to be performed or that relate in whole or in part to
periods subsequent to the Closing Date and that do not, by their terms, expire
on a date certain, shall survive in full force and effect until the sixtieth day
immediately following the expiration of all applicable statutes of limitation
and, otherwise, indefinitely; (c) the covenants and agreements in Article II
shall survive in full force and effect until such time as they are fully
complied with; and (d) the covenants and agreements made in this Agreement or
any of the Ancillary Agreements that are to be performed or that relate in whole
or in part to periods subsequent to the Closing Date and that, by their terms
expire on a date certain, shall survive until such date certain; provided, that
any representation, warranty, covenant or agreement that would otherwise
terminate in accordance with this sentence will continue to survive if a Claim
Notice or Indemnity Notice (as applicable) shall have been timely given under
Article IX on or prior to such termination date, until the related claim for
indemnification has been satisfied or otherwise resolved as provided in
Article IX, but only with respect to matters described in such Claim Notice or
Indemnity Notice.
 
10.2   Press Releases and Public Announcement.  Neither the Purchaser, the
Sellers nor either Stockholder shall issue any press release or make any public
announcement or, prior to the Closing, any general announcement to the Employees
or the Sellers’ customers, relating to this Agreement or the Ancillary
Agreements or the transactions contemplated hereby or thereby without the prior
review and written approval of the Sellers, in the case of the Purchaser, or the
Purchaser, in the case of the Sellers or the Stockholder; provided, however,
that if such release or announcement is required by Law or stock exchange or
self-regulatory organization regulation or rule in order to discharge the
disclosure obligations of the Purchaser, the Sellers or the Stockholder and it
or he is unable after good faith efforts to obtain timely the approval of the
Sellers or the Purchaser, as the case may be, then it may make or issue the
legally required release or announcement and promptly furnish the Sellers or the
Purchaser, as the case may be, with a copy thereof.
 
10.3   No Third-Party Beneficiaries.  The terms and provisions of this Agreement
are intended solely for the benefit of the parties hereto and their respective
successors and permitted assigns, and it is not the intention of the parties to
confer third-party beneficiary rights, and this Agreement does not confer any
such rights, upon any other Person, except for any Person entitled to indemnity
under Article IX or Section 10.17.
 
10.4   Entire Agreement.  This Agreement (including the Exhibits and the
Schedules hereto), the Ancillary Agreements and the Non-Disclosure Agreement
constitute the entire agreement between the parties hereto with respect to the
subject matter hereof and thereof and supersede any prior understandings,
agreements or representations by or between the parties hereto, written or oral,
with respect to such subject matter.
 
10.5   Succession and Assignment.  Subject to the next sentence, this Agreement
shall be binding upon and inure to the benefit of the parties named herein and
their respective successors and permitted assigns.  No party hereto may assign
either this Agreement or any of its rights, interests or obligations hereunder
without the prior written approval of the Sellers, in
 
 
 
49
 

--------------------------------------------------------------------------------

 
 
 
 
the case of Purchaser, or the Purchaser, in the case of the Sellers and the
Stockholder, except that the Purchaser may assign this Agreement or any of its
rights, interests or obligations hereunder to any Affiliate of the Purchaser or
to any post-Closing purchaser of the Business or a substantial part of the
Assets without such approval.
 
10.6   Drafting.  The parties have participated jointly in the negotiation and
drafting of this Agreement and, in the event an ambiguity or question of intent
or interpretation arises, this Agreement shall be construed as if drafted
jointly by the parties and no presumption or burden of proof shall arise
favoring or disfavoring any party by virtue of the authorship of any of the
provisions of this Agreement.
 
10.7   Notices.  All notices, requests and other communications hereunder must
be in writing and will be deemed to have been duly given only if (a) delivered
personally against written receipt, (b) sent by facsimile transmission, (c)
mailed by registered or certified mail, postage prepaid, return receipt
requested, or (d) mailed by reputable international overnight courier, fee
prepaid, to the parties hereto at the following addresses or facsimile numbers:
 
If to the Sellers, to:
 
JWT Kids, Inc.
312 South Cedros Avenue, Suite 329
San Diego, California 92075
Facsimile:        (858) 794-0398
Attention:       Ash Robinson
 
and:
 
JWT IP, Inc.
312 South Cedros Avenue, Suite 329
San Diego, California 92075
Facsimile:        (858) 794-0398
Attention:       Ash Robinson
 
with a copy to:
 
Schwartz Semerdjian Haile Ballard & Cauley LLP
101 West Broadway, Suite 810
San Diego, California 92101
Facsimile:        (619) 236-8827
Attention:       Ross J. Schwartz, Esq.


If to the Stockholder, to:
 
Ash Robinson
312 South Cedros Avenue, Suite 329
San Diego, California 92075
Facsimile:        (858) 794-0398
 
 
 
 
50
 

--------------------------------------------------------------------------------

 
 
 


with a copy to:
 
Schwartz Semerdjian Haile Ballard & Cauley LLP
101 West Broadway, Suite 810
San Diego, California 92101
Facsimile:        (619) 236-8827
Attention:       Ross J. Schwartz, Esq.


If to the Purchaser, to:
 
Kidville JWT
163 East 84th Street
New York, New York 10028
Facsimile:        212-772-9010
Attention:       Andy Stenzler
 
with a copy to:
 
Markowitz & Roshco, LLP
530 Fifth Avenue, 23rd Floor
New York, New York 10036
Facsimile:        212-944-7630
Attention:       Seth P. Markowitz
 
If to Kidville, to:


Kidville, Inc.
163 East 84th Street
New York, New York 10028
Facsimile:        212-772-9010
Attention:       Andy Stenzler
 
with a copy to:
 
Markowitz & Roshco, LLP
530 Fifth Avenue, 23rd Floor
New York, New York 10036
Facsimile:        212-944-7630
Attention:       Seth P. Markowitz
 
All such notices, requests and other communications will be deemed given, (w) if
delivered personally as provided in this Section 10.7, upon delivery, (x) if
delivered by facsimile transmission as provided in this Section 10.7, upon
confirmed receipt, (y) if delivered by mail as provided in this Section 10.7,
upon the earlier of the fifth Business Day following mailing and receipt, and
(z) if delivered by overnight courier as provided in this Section 10.7, upon the
earlier of the second Business Day following the date sent by such overnight
courier and receipt (in each case regardless of whether such notice, request or
other communication is received by any other Person to whom a copy of such
notice is to be delivered pursuant to this Section 10.7).  
 
 
 
51
 

--------------------------------------------------------------------------------

 
 
 
Any party hereto may change the address to which notices, requests and other
communications hereunder are to be delivered by giving the other parties hereto
notice in the manner set forth herein.
 
10.8   Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without giving effect to any
choice of law or conflict of law provision or rule that would cause the
application of the Laws of any jurisdiction other than the State of New York.
 
10.9   CONSENT TO JURISDICTION AND SERVICE OF PROCESS.  EACH OF THE PARTIES
HERETO CONSENTS TO THE EXCLUSIVE JURISDICTION OF ANY STATE OR FEDERAL COURT
LOCATED WITHIN THE COUNTY OF NEW YORK IN THE STATE OF NEW YORK AND IRREVOCABLY
AGREES THAT ALL ACTIONS OR PROCEEDINGS RELATING TO THIS AGREEMENT, THE ANCILLARY
AGREEMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY MAY BE LITIGATED
IN SUCH COURTS.  EACH OF THE PARTIES HERETO ACCEPTS FOR ITSELF AND IN CONNECTION
WITH ITS RESPECTIVE PROPERTIES, GENERALLY AND UNCONDITIONALLY, THE JURISDICTION
OF THE AFORESAID COURTS AND WAIVES ANY DEFENSE OF FORUM NON CONVENIENS, AND
IRREVOCABLY AGREES TO BE BOUND BY ANY JUDGMENT RENDERED THEREBY IN CONNECTION
WITH THIS AGREEMENT, THE ANCILLARY AGREEMENTS OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY.  EACH OF THE PARTIES HERETO FURTHER IRREVOCABLY CONSENTS TO
THE SERVICE OF PROCESS OUT OF ANY OF THE AFOREMENTIONED COURTS IN ANY SUCH
ACTION OR PROCEEDING BY THE MAILING OF COPIES THEREOF BY REGISTERED OR CERTIFIED
MAIL, POSTAGE PREPAID, TO SUCH PARTY AT THE ADDRESS SPECIFIED IN THIS AGREEMENT,
SUCH SERVICE TO BECOME EFFECTIVE 15 CALENDAR DAYS AFTER SUCH MAILING.  NOTHING
HEREIN SHALL IN ANY WAY BE DEEMED TO LIMIT THE ABILITY OF EITHER PARTY HERETO TO
SERVE ANY SUCH LEGAL PROCESS, SUMMONS, NOTICES AND DOCUMENTS IN ANY OTHER MANNER
PERMITTED BY APPLICABLE LAW.
 
10.10   WAIVER OF JURY TRIAL.  EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT, THE ANCILLARY AGREEMENTS OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY AND FOR ANY COUNTERCLAIM RELATING THERETO.
 
10.11   Amendments and Waivers.  No amendment of any provision of this Agreement
shall be valid unless such amendment is in writing and signed by the Purchaser
and the Sellers.  No waiver by any party hereto of any default,
misrepresentation or breach of warranty or covenant hereunder, whether
intentional or not, shall be deemed to extend to any prior or subsequent
default, misrepresentation or breach of warranty or covenant hereunder or affect
in any way any rights arising by virtue of any prior or subsequent such
occurrence.  No waiver shall be valid unless such waiver is in writing and
signed by the party against whom such waiver is sought to be enforced.
 
 
 
52
 

--------------------------------------------------------------------------------

 
 
10.12   Severability.  If any provision of this Agreement is held to be under
any present or future Law, and if the rights or obligations of any party hereto
under this Agreement will not be materially and adversely affected thereby, (a)
such provision will be fully severable, (b) this Agreement will be construed and
enforced as if such provision had never comprised a part hereof, (c) the
remaining provisions of this Agreement will remain in full force and effect and
will not be affected by such provision or its severance herefrom and (d) in lieu
of such  provision, there will be added automatically as a part of this
Agreement a legal, valid and enforceable provision as similar in terms to such
provision as may be possible.
 
 
10.13   Expenses.  Except as otherwise expressly set forth herein, each of the
parties hereto will bear its own costs and expenses (including legal fees and
expenses) incurred in connection with this Agreement and the Ancillary
Agreements and the transactions contemplated hereby and thereby, whether or not
the transactions contemplated hereby and thereby are consummated.
 
 
10.14   Exhibits and Schedules.  The Exhibits and Schedules identified in this
Agreement are incorporated herein by reference and made a part hereof.  No
information contained in any particular Schedule shall be deemed to be contained
in any other Schedule unless expressly included therein (by cross-reference or
otherwise).
 
 
10.15   Specific Performance.  The parties hereto agree that irreparable damage
would occur in the event that any provision of this Agreement was not performed
in accordance with the terms hereof and that the parties shall be entitled to
specific performance of the terms hereof in addition to any other remedy
available to them at law or equity.
 
 
10.16   No Successor Liability.  The Purchaser shall not be considered a
successor to either Seller, any of their respective Affiliates or any of their
respective predecessors by reason of any theory of Law or equity.
 
 
10.17   Bulk Sales Laws.  The parties hereto hereby waive compliance with the
bulk sales Laws of any jurisdiction in which any of the Assets are located or in
which any operations relating to the Business are conducted.  The Sellers and
the Stockholder shall indemnify the Purchaser and its officers, directors,
employees, agents and Affiliates in respect of, and hold each of them harmless
from and against, any and all Losses suffered, occurred or sustained by any of
them or to which any of them becomes subject, resulting from, arising out of or
relating to the failure of the Sellers to comply with the terms of any such
provisions applicable to the transactions contemplated by this Agreement.
 
 
10.18   Headings.  The descriptive headings contained in this Agreement are
included for convenience of reference only and shall not affect in any way the
meaning or interpretation of this Agreement.
 
 
10.19   Counterparts.  This Agreement may be executed in one or more
counterparts, and by the different parties hereto in separate counterparts, each
of which when executed shall be deemed to be an original but all of which taken
together shall constitute one and the same agreement.
 
[Signature page follows.]
 

53 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first written above.
 
KIDVILLE JWT, LLC




By:           /s/ Andy Stenzler
Name:      Andy Stenzler
Title:        Chief Executive Officer


KIDVILLE INC.




By:           /s/ Andy Stenzler
Name:      Andy Stenzler
Title: Chief Executive Officer


JWT KIDS, INC.




By:           /s/ Ash Robinson
Name:      Ash Robinson
Title:        President


JWT KIDS, INC.




By:           /s/ Ash Robinson
Name:      Ash Robinson
Title:        President




/s/ Ash Robinson
ASH ROBINSON



 
 

--------------------------------------------------------------------------------

 

EXHIBITS


Exhibit A                               Form of Escrow Agreement


Exhibit B                                Form of Bill of Sale and General
Assignment


Exhibit C                                Form of Assumption Agreement


Exhibit D                                Form of Domain Name Assignment


Exhibit E                                Form of Trademark Assignment


Exhibit F                                Form of Copyright Agreement


Exhibit G                                Form of Legal Opinion of the Sellers’
Counsel


Exhibit H                                Form of Non-Compete Agreement


Exhibit I                                 Form of Lock-up Agreement


Exhibit J                                 Form of Assignment of Membership
Interest
